Confidential materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote such omission.

Exhibit 10.2

Private & Confidential

Execution Copy

 

DATED AS OF JUNE 21, 2006

--------------------------------------------------------------------------------

 

 

CAMBRIDGE ANTIBODY TECHNOLOGY LIMITED   (1)

and

DYAX CORP.    (2)

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LICENCE AGREEMENT

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


THIS AGREEMENT is made as of  June 21, 2006

BETWEEN:

(1)                                  CAMBRIDGE ANTIBODY TECHNOLOGY LIMITED
(Registered in England No. 2451177) whose registered office is at The Milstein
Building, Granta Park, Cambridge, Cambridgeshire, CB1 6GH, UK (“CAT”).

(2)                                  DYAX CORP. a corporation organised and
existing under the laws of the State of Delaware having its principal place of
business at 300 Technology Square, Cambridge, Massachusetts 02139 USA (“Dyax”).

BACKGROUND:

(a)                                  The Parties entered into the Original
Agreements; an Amendment Agreement and a Second Amendment Agreement (as defined
below) regarding the use of their respective rights in (b) and (c) below.

(b)                                 CAT is the owner or exclusive licensee
(pursuant to an agreement dated 7 January 1997 between CAT and the Medical
Research Council (“MRC”)) of the CAT Antibody Phage Display Patents (as defined
below).

(c)                                  Dyax has the right to grant licenses to
certain technology described and claimed in US Patent No. 5,223,409 entitled
“Directed Evolution of Novel Binding Proteins”, US Patent No. 5,403,484 entitled
“Viruses Expressing Chimeric Binding Proteins”, US Patent No. 5,571,698 entitled
“Directed Evolution of Novel Binding Proteins”, and other Patent Rights (as
defined below).

(d)                                 By this Agreement the Parties wish to
consolidate the terms of the Original Agreements, the Amendment Agreement and
the Second Amendment Agreement and to make further changes to the agreement
between them.

In consideration of the mutual covenants and undertakings set out below, THE
PARTIES AGREE as follows:

1.             Definitions

1.1                                 In this Agreement, the terms defined in this
Clause shall have the meanings specified below:

“Abbott Agreement” means the Agreement dated 20 January 1994 between CAT and
Knoll AG (now known as Abbott Laboratories Inc) and relating to D2E7.

“Acceptance Fee” means the payment to CAT by Dyax or a Dyax Sublicensee, as
appropriate, under Clauses 8.1.1, 8.2.1, and 8.3.1 hereof.

“Additional Diagnostic Licences” means the Product Licences detailed in Clause
3.7.

1

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




“Additional Licence Allocation” means the [******] Product Licences in Clause
3.5.

“Affiliate” means any company, partnership or other entity which directly or
indirectly Controls, is Controlled by or is under common Control with any other
entity.

“Agreement” means this agreement and any and all Schedules, appendices and other
addenda to it as may be amended from time to time in accordance with the
provisions of this agreement.

“Amendment Agreement” means the agreement made between CAT and Dyax, dated 3
January 2003, to amend the Original Agreements.

“Antibody” means a molecule or a gene encoding such a molecule comprising or
containing one or more immunoglobulin variable domains or parts of such domains
or any existing or future fragments, variants, modifications or derivatives
thereof.

“Antibody Diagnostic License Agreement” means the License Agreement between Dyax
and CAT dated 31 December 1997 relating to antibody diagnostic products.

“Antibody Library” means any Antibody library constructed using processes which
are covered by a claim of an issued and unexpired patent included within the CAT
Antibody Phage Display Patents which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise.

“Antibody Services” means the provision of research and/or development services
for the identification, generation, derivation or development of one or more
Antibody Libraries or Antibodies derived therefrom.

“Bi-Specific Antibody” means an Antibody directed to two Nominated Targets as
described in Clause 4.6.

“Business Day” means a day (other than a Saturday or Sunday) on which the banks
are ordinarily open for business in the City of London and the Commonwealth of
Massachusetts.

“CAT Antibody Phage Display Patents” means: (a) the patents and patent
applications listed in Schedule 1 and any patents issuing from such patent
applications, together with any divisions, registrations, confirmations,
reissues, extensions, renewals, continuations, continuations-in-part,
revalidations, additions, substitutions, renewals or supplementary protection
certificates thereof throughout the world; and (b) any Patent Rights which claim
or cover any invention or discovery which is developed by CAT or its Affiliates
at any time during the term of this Agreement directly related to Antibody phage
display or Antibody Services; provided, however, that CAT Antibody Phage Display
Patents shall always exclude (i) CAT Diabodies Patent Rights, (ii) any Patent
Rights owned or controlled by CAT which claim or cover Catalytic

2

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




Antibodies, (iii) any Patent Rights owned or controlled by CAT which claim
ribosome display technology, (iv) any Patent Rights which claim Single Domain
Antibodies, (v) any Patent Rights acquired by CAT after 3 January 2003 from any
Third Party for consideration or as a result of CAT’s acquisition of or merger
with such Third Party, and (vi) any use of the said Patent Rights in the field
of Research Products.

“CAT Diabodies Patent Rights” means (a) the Patent Rights entitled “Diabodies —
multivalent and multispecific binding proteins, their manufacture and use”,
PCT/GB93/02492 and (b) the Patent Rights entitled “Retargeting antibodies and
diabodies”, PCT/GB94/02019.

“CAT Gatekeeping Procedure” means the procedure set out in Schedule 2 which CAT
shall carry out in respect of a Nominated Target prior to the grant of any
Product Licence.

“CAT Know-How” means any Confidential Information of CAT which constitutes
unpatented know-how, technical and other information related to the subject
matter of the CAT Antibody Phage Display Patents as identified in Schedule 3 and
as amended from time to time in accordance with Schedule 3;

“CAT Licensable Antibody” means any Antibody (including a Bi—Specific Antibody)
to a Target (a) where such Antibody has been identified, generated, developed,
produced or derived by Dyax or a Dyax Sublicensee or its sublicensees and (b)
the identification, generation, development, production or derivation of such
Antibody uses any of the processes claimed or covered by a claim of an issued
and unexpired patent included within the CAT Antibody Phage Display Patents
(which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through reissue or disclaimer or otherwise) or
uses the CAT Know-How and (c) which is potentially useful for the development of
any Diagnostic Antibody Product and/or any Therapeutic Antibody Product.

“Catalytic Antibodies” means solely those Antibodies which bind to and catalyze
the chemical transformation of a substrate and in which an Antibody binding
region is involved in said catalysis.

“Co-Development Option” means the option described in Clause 11.1.

“Commencement Date” means 3 January 2003.

“Commercial Party” shall mean any party, other than an Affiliate of CAT, which
has been authorized by CAT to make, have made, use, sell or have sold Licensed
Products and (i) to which CAT (or any of its Affiliates), sells, transfers, or
otherwise makes available any Licensed Intermediate or (ii) for which CAT (or
any of its Affiliates) performs services or provides proprietary information,
with respect to any Licensed Intermediate.

3

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




“Competent Authority” means any national or local agency, authority, department,
inspectorate, minister, ministry official, parliament or public or statutory
person (whether autonomous or not) of any government of any country having
jurisdiction over either any of the activities contemplated by this Agreement or
the Parties including the European Commission, the Court of First Instance and
the European Court of Justice.

“Competing Antibody Companies” means the entities listed on Schedule 4, together
with (a) any successor to the business or substantially all of the business of
any such companies and (b) any company or other entity which acquires, takes
over or merges with any of those companies provided that the resulting entity
continues after such acquisition, merger or takeover to compete with CAT by
providing Antibody Services.

“Controls” means the ownership, directly or indirectly, of more than fifty
percent (50%) of the outstanding equity securities of a corporation which are
entitled to vote in the election of directors or a more than fifty percent (50%)
interest in the net assets or profits of an entity which is not a corporation.

“Development and Licence Agreement” means the agreement referred to in Clause
8.7 of this Agreement.

“Development Licence” means a licence as described in Clause 10.1.

“Development Licence Option” means the option for CAT to enter into a
Development Licence with Dyax for any Dyax Therapeutic Antibody Product as
described in Clause 10.1;

“Development Licence Option Notice” means the notice described in Clause 10.2;

“Diagnostic Antibody Product” means any preparation in the form of a device,
compound, kit or service with utility in the diagnosis, prognosis, prediction or
disease management of a disorder for any indication which contains, comprises or
the process of development or manufacture of which utilises a CAT Licensable
Antibody.  The term “Diagnostic Antibody Product” shall not include any Research
Product.

“Diagnostic Collaboration Licences” means the Product Licences detailed in
Clause 3.6.

“Disclosing Party” means a Party which discloses Confidential Information to the
other Party.

“Dyax Partner” means (a) any person or entity with whom Dyax has entered into a
written agreement for the performance of Antibody Services or other services
related to the commercialization of any Product, or (b) any other Third Party to
which Dyax is selling or licensing in good faith in accordance with its normal
business practice Antibody Libraries or Antibodies derived therefrom; provided,
that in no event shall the term “Dyax Partner” include any Third Party which is
a bare licensee under the Dyax Patent Rights.

“Dyax Patent Rights” means all Valid Claims (defined below) of United States
Patent Nos. 5,223,409, 5,403,484 and 5,571,698 (collectively, the “US Patents”),
reissues, reexaminations, renewals and

4

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




extensions thereof, and all continuations, continuations-in-part and divisionals
of the applications for such patents in the United States and all counterparts
thereto in countries outside the United States, all of which patents and patent
applications as of 31 December 1997 are listed in Schedule 5.  Dyax Patent
Rights shall not include (i) Valid Claims in US Patent No. 5,233,409 to the
extent they cover single chain antibodies, nor (ii) Valid Claims of any
continuation, continuation-in-part or divisional applications of the US Patents
or any counterparts of the US Patents in countries outside of the United States,
that cover particular protein or peptide sequences, or nucleic acids thereof,
that bind to a specific biological or molecular target.

“Dyax Therapeutic Antibody Product” means any Therapeutic Antibody Product
identified, generated or derived by Dyax for itself or its Affiliates but not a
Therapeutic Antibody Product identified, generated or derived by Dyax for, or on
behalf of, a Third Party.

“Dyax Sublicensee” means any (a) Dyax Partner to which Dyax grants a sublicense
in accordance with the terms of this Agreement, and/or (b) any sublicensee of
Dyax under a Product Licence.

“D2E7” means any Antibody directed against the Target TNF alpha.

“End User” shall mean a person or entity whose use of a product results in its
destruction, loss of activity and/or loss of value.

“Exploit” means to make, have made, use, sell or import.

“FDA” means the United States Food and Drug Administration, the equivalent
Competent Authority in any country of the Territory or any successor bodies
thereto.

“Field of Use” means research and development and human or non-human
therapeutics and human or non-human in vitro diagnostic or research reagent uses
only and not any in vivo diagnostics, purifications or separations, or other
industrial purposes.

“First Commercial Sale” means the first commercial sale of any Product, or Other
Product by Dyax or a Dyax Sublicensee (or its sublicensee) in any country after
grant of a Marketing Authorisation.

“Force Majeure” means any event outside the reasonable control of either Party
affecting its ability to perform any of its obligations (other than payment)
under this Agreement, including Act of God, fire, flood, lightning, war,
revolution, act of terrorism, riot or civil commotion, but excluding strikes,
lock-outs or other industrial action, whether of the affected Party’s own
employees or others, failure of supplies of power, fuel, transport, equipment,
raw materials or other goods or services.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

5

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




“IDE” means an Investigational Device Exemption application, as defined in Title
21 of the United States Code of Federal Regulations, filed with the FDA or an
equivalent foreign filing.

“IND” means an Investigational New Drug Application, as defined in Title 21 of
the United States Code of Federal Regulations, that is required to be filed with
the FDA before beginning Phase I Clinical Trials of any Therapeutic Antibody
Product in human subjects, or an equivalent foreign filing.

“Initial Licence Allocation” means the [******] Product Licences in Clause 3.2,
the up to [******] additional Product Licences in Clause 3.3, and the up to
[******] additional Product Licences in Clause 3.4.

“Licensed Intermediate” means any fusion protein (including without limitation
any chimeric binding protein), genetic package (including without limitation any
virus, spore or cell) or other intermediate compound, or any compound derived
form any of the foregoing, that is (i) discovered, made or developed by CAT
using a method covered in whole or in part by Dyax Patent Rights or (ii) is
otherwise covered by Dyax Patent Rights.

“Licensed Product” means any product intended for sale to an End User as a human
or non-human therapeutic or in vitro diagnostic or research reagent (and in the
case of a diagnostic or research reagent contains one or more antibodies as a
binding moiety) that prior to or after December 31, 1997 (the effective date of
the Original Agreements) is discovered, made or developed, whether by CAT, its
Affiliates or any Commercial Party, using a Licensed Intermediate or a method
covered in whole or in part by the Dyax Patent Rights.

“Major Market” means any one of the following: (i) the United States of America,
(ii) any country in Europe which is subject to the Marketing Authorisation
procedure of the European Medicines Evaluation Agency, or (iii) Japan.

“Marketing Authorisation” means any approval (including all applicable pricing
and governmental reimbursement approvals) required from the FDA or relevant
Competent Authority to market and sell a Product in a particular country.

“Net Sales” means, with respect to a Product sold by Dyax or a Dyax Sublicensee
(or its sublicensees) or an Other Product sold by Dyax or its sublicensee, the
price invoiced by that party to the relevant purchaser (or in the case of a sale
or other disposal otherwise than at arm’s length, the price which would have
been invoiced in a bona fide arm’s length contract or sale) but deducting the
costs of packing, transport and insurance, customs duties, any credits actually
given for returned or defective Products, Other Products, normal trade discounts
actually given, and sales taxes, VAT or other similar tax charged on and
included in the invoice price to the purchaser.

6

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




“Nominated Target” has the meaning set forth in Clause 4.1(a).

“Option Product” has the meaning set forth in Clause 11.2.2.

“Original Agreements” means the Therapeutic Product License Agreement and the
Antibody Diagnostic License Agreement.

“Other Product” has the meaning set forth in Clause 7.1.

“Other Purposes” has the meaning set forth in Clause 7.1.

“Party” means CAT or Dyax.

“Patent Rights” means any patent applications and any patents issuing from such
patent applications, author certificates, inventor certificates, utility
certificates, improvement patents and models, and certificates of addition and
all counterparts of them throughout the Territory, including any divisional
applications and patents, filings, renewals, continuations,
continuations-in-part, patents of addition, extensions, reissues, substitutions,
confirmations, registrations, revalidation and additions of or to any of them,
as well as any supplementary protection certificates and equivalent protection
rights in respect of any of them.

“Pharmacia Agreement” means the agreement between CAT and Pharmacia P-L
Biochemicals Inc. dated 11 September 1991.

“Pharmacia P-L Biochemicals Inc.” means Pharmacia P-L Biochemicals Inc (now
known as Amersham Biosciences).

“Phase I Clinical Trial” means a human clinical trial in any country that is
intended to initially evaluate the safety of an investigational Product in
volunteer subjects or patients that would satisfy the requirements of 21 CFR
312.21(a), or its foreign equivalent and may evaluate the Product’s therapeutic
or antigenic effects.

“Phase II Clinical Trial” means studies in humans of the safety, dose ranging
and efficacy of a Product that would satisfy the requirements of 21 CFR
312.21(b).

“Phase III Clinical Trial” means a pivotal human clinical trial in any country
the results of which could be used to establish safety and efficacy of a Product
as a basis for a marketing application that would satisfy the requirements of 21
CFR 312.21(c).

“Product” means a Diagnostic Antibody Product or a Therapeutic Antibody Product.

7

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




“Product Licence” means each license granted to Dyax pursuant to Clause 5.1.

“Quarter” means each period of three (3) months ending on March 31, June 30,
September 30, or December 31 and “Quarterly” shall be construed accordingly.

“Research Products” means any product in relation to which Pharmacia P-L has an
exclusive licence from CAT pursuant to the Pharmacia Agreement.

“Restatement Date” means the date of this Agreement first written above.

“Second Amendment Agreement” means the agreement to amend the Amendment
Agreement made between CAT and Dyax dated 18 September 2003.

“Single Domain Antibodies” means an Antibody containing only a single domain
(heavy or light).

“Specified Diagnostic Agreements” means (i) [******] and (iii) the [******], as
such agreements may be amended from time to time.

“Target” means DNA as identified by a full length protein sequence that it
encodes.

“Target Option Notice” means the notice described in Clause 4.1.

“Territory” means all countries of the world.

“Therapeutic Antibody Product” means any preparation for the treatment or
prevention of disease, infection or other condition in humans for any indication
which contains, comprises, or the process of development or manufacture of which
utilises, a CAT Licensable Antibody.  The term “Therapeutic Antibody Product”
shall not include any Research Product.

“Therapeutic Product License Agreement” means the License Agreement between Dyax
and CAT dated 31 December 1997 relating to therapeutic products.

“Third Party” means any entity or person other than Dyax, CAT or their
respective Affiliates.

“Valid Claim” means a claim of an issued and unexpired patent included within
the CAT Antibody Phage Display Patents which have been licensed to CAT by the
MRC or the Dyax Patent Rights (as the case may be) which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise.

“Year” means initially the period from the Commencement Date to the end of that
calendar year, and subsequently a calendar year.

8

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




1.2                                 The headings to clauses are inserted for
convenience only and shall not affect the interpretation or construction of this
Agreement.

1.3                                 Words imparting the singular shall include
the plural and vice versa. References to persons include an individual, company,
corporation, firm or partnership.

1.4                                 The words and phrases “other”, “including”
and “in particular” shall not limit the generality of any preceding words or be
construed as being limited to the same class as any preceding words where a
wider construction is possible.

1.5                                 References to any statute or statutory
provisions of the United Kingdom shall include (i) any subordinate legislation
made under it, (ii) any provision which it has superseded or re-enacted (whether
with or without modification), and (iii) any provision which subsequently
supersedes it or re-enacts it (whether with or without modification. References
to any statute or regulation of the United States of America means that statute
or regulation as it may be amended, supplemented or otherwise modified from time
to time, and any successor statute or regulation.

2.             Amended and Restated Licence Agreement and CAT Licence from Dyax

2.1                                 This Agreement consolidates and replaces the
Original Agreements, the Amendment Agreement and the Second Amendment Agreement.

2.2                                 Subject to the terms and conditions set out
in this Agreement, Dyax grants CAT and its Affiliates a world-wide,
non-exclusive, royalty free licence (sub-licensable in accordance with the
provisions of Clause 2.4) under the Dyax Patent Rights (i) to research develop,
make, have made, use, import, sell and have sold Licensed Products in the Field
of Use, and (ii) to research, develop, make, and use Licensed Intermediates in
the Field of Use (a) for sale or transfer to any Commercial Party, or (b) for
transfer to any third party who is not permitted by CAT or its Affiliates to
commercialize such Licensed Intermediates of any Licensed Product.

2.3                                 CAT acknowledges that the value of the Dyax
Patent Rights is measured in part by the value of products resulting from any
Licensed Intermediate.  CAT agrees, therefore, that it will not sell, transfer,
or otherwise make available a Licensed Intermediate to any Commercial Party and
will not provide services or proprietary information with respect to any
Licensed Intermediate solely within the Field of Use to any Commercial Party,
unless such Commercial Party executes an agreement with CAT in which such
Commercial Party agrees to use any Licensed Intermediate solely in the Field of
Use.

2.4                                 CAT shall have no right to grant sublicences
under the licence to Dyax Patent Rights granted to CAT in this Section 2.1,
except CAT may grant a sublicence under the Dyax Patent Rights to any Third
Party to which CAT is licensing, selling or otherwise transferring Antibodies or
Antibody Libraries solely for use

9

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




by such Third Party with the Antibodies (including Antibodies which are supplied
to CAT by the Third Party and in relation to which CAT provides services to
optimize that Antibody before handing the Antibody back to the Third Party in
its optimized form) or Antibody Libraries licensed, sold or otherwise
transferred from CAT and solely for the purpose of developing therapeutic
Antibody products or diagnostic Antibody products; provided that as a condition
to any such sublicense, CAT shall require any such sublicensee to be bound by
the terms of this Clause 2 and Clause 15.  For the avoidance of doubt, in no
event shall CAT have the right to sublicense the Dyax Patent Rights to any Third
Party which is a bare licensee under the CAT Antibody Phage Display Patents. 
Any Third Party which is granted a sublicense under the Dyax Patent Rights by
CAT shall have no right to grant further sublicenses.

2.5                                 CAT or its sub-licensees shall indemnify
Dyax and its Affiliates and their directors, officers, employees and agents and
their respective successors, heirs and assigns (the “Dyax Indemnitees”) against
any liability, damage, loss or expense (including attorneys fees and expenses of
litigation) incurred by or imposed upon the Dyax Indemnitees or any one of them
in connection with any claims, suits, actions, demands or judgments by or in
favour of any Third Party concerning any manufacture, use or sale of any
Licensed Product or Licensed Intermediate by Dyax or the CAT or its sublicensee.

2.6                                 In partial consideration for the grant of
rights set out above CAT agrees not to enforce against Dyax or its Affiliates
the CAT Antibody Phage Display Patents during the term of this Agreement that
Dyax or its Affiliates may infringe in practicing the inventions claimed in the
Dyax Patent Rights.

3.             Dyax Option for Product Licences from CAT

3.1                                 Numbers of Options.  In accordance with this
Clause 3, CAT grants to Dyax the following options to obtain Product Licences
which may be exercised by Dyax for itself and for Dyax Sublicensees:

(a)                                  an Initial Licence Allocation of up to
[******] Product Licences for Therapeutic Antibody Products and/or Diagnostic
Antibody Products shall be available from the Commencement Date as set out in
Clauses 3.2, 3.3 and 3.4;

(b)                                 an Additional Licence Allocation of up to
[******] Product Licences for Therapeutic Antibody Products and Diagnostic
Antibody Products shall be available from the Commencement Date as set out in
Clause 3.5.

(c)                                  [******] Diagnostic Collaboration Licences
for Diagnostic Antibody Products shall be available from the Commencement Date
as set out in Clause 3.6; and

(d)                                 [******] Additional Diagnostic Licences for
Diagnostic Antibody Products shall be available from the Commencement Date as
set out in Clause 3.7.

 

10

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------


3.2                                 Subject to Clauses 3.3 and 3.4, CAT hereby
grants to Dyax the option for Dyax to obtain the following [******] Product
Licences for both Therapeutic Antibody Products and Diagnostic Antibody
Products, which may be exercised by Dyax only on a cumulative basis in
accordance with the following schedule:

(a)                                  [******] Product Licences on or before 31
December 2003;

(b)                                 [******] additional Product Licences on or
before 31 December 2004;

(c)                                  [******] additional Product Licences on or
before 31 December 2005;

(d)                                 [******] additional Product Licences on or
before 31 December 2006.

If the option for any particular Product Licence set out in clauses (a) through
(d) above has not been exercised by Dyax by the relevant date, then such
unexercised options will be carried over into the next allocation period, and so
on; provided that if any option for a Product Licence in this Clause 3.2 has not
been exercised by Dyax on or before 31 December 2017, then the option for such
Product Licence will lapse irrevocably.

3.3                                 If any option for a Product Licence under
Clause 3.2 is exercised and a Product Licence is granted to Dyax, then for each
Product under any such Product Licence which enters a Phase III Clinical Trial,
CAT hereby grants to Dyax an additional option for one Product Licence, up to a
maximum of [******] additional Product Licences under this Clause 3.3; provided
that if any option for a Product Licence granted in this Clause 3.3 has not been
exercised by Dyax on or before 31 December 2017, then the option for such
Product Licence will lapse irrevocably.

3.4                                 If any option for a Product Licence under
Clause 3.2 is exercised and a Product Licence is granted to Dyax, then for each
Product under any such Product Licence which fails in development or for which
Dyax decides to terminate its program of development, CAT hereby grants to Dyax
an additional option for one Product Licence, up to a maximum of [******]
additional Product Licences under this Clause 3.4; provided that if any option
for a Product Licence granted in this Clause 3.4 has not been exercised by Dyax
on or before 31 December 2017, then the option for such Product Licence will
lapse irrevocably.

3.5                                 In addition to the options for Product
Licences granted by CAT to Dyax in Clauses 3.2 to  3.4, CAT hereby grants to
Dyax the option for a total of an additional [******] Product Licences for both
Diagnostic Antibody Products and Therapeutic Antibody Products to be granted to
Dyax; provided that if any option for a Product Licence in this Clause 3.5 has
not been exercised and granted to Dyax on or before 31 December 2017, then the
option for such Product Licence will lapse irrevocably.

3.6                                 In addition to the options for Product
Licences granted by CAT to Dyax in Clauses 3.2 through 3.5, CAT hereby grants to
Dyax the option for a total of an additional [******] Product Licences for
Diagnostic

11

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




Antibody Products developed by Dyax under the Specified Diagnostic Agreements
(the “Diagnostic Collaboration Licences”); provided that if any option for a
Diagnostic Collaboration Licence in this Clause 3.6 has not been exercised by
Dyax on or before 31 December 2017, then the option for such Product Licence
will lapse irrevocably.

3.7                                 In addition to the options for Product
Licences granted by CAT to Dyax in Clauses 3.2 through 3.6, CAT hereby grants to
Dyax the option for a total of an additional [******] Product Licences for
Diagnostic Antibody Products (the “Additional Diagnostic Licences”); provided
that if any option for an Additional Diagnostic Licences has not been exercised
by Dyax on or before 31 December 2017, then the option for such Product Licences
will lapse irrevocably.

3.8                                 CAT agrees that, commencing with effect from
3 January 2003, it will not enter into any  agreement or arrangement with any
Third Party whereby a field of use under the CAT Antibody Phage Display Patents
is exclusively licensed to, reserved for, or otherwise committed to such Third
Party.  If CAT does enter into such an agreement or arrangement it will ensure
that such agreement or arrangement does not restrict the activities or rights of
Dyax (or any potential Dyax Sublicensee or its sublicensee) contemplated by this
Agreement.  For the purposes of this Clause, a “field of use” means one or more
particular clinical diseases or medical conditions and not one or more uniquely
identified Targets.

3.9                                 Except as set forth in Clause 17, the
options granted in this Agreement shall not be assigned or otherwise transferred
to any Third Party.

3.10                           Prior [******], and provided that Dyax obtains a
Product Licence for such Product [******], CAT grants to Dyax, its Affiliates,
and Dyax Sublicensees (and their sublicensees) a non-exclusive, royalty free
licence in the Territory during the term of this Agreement to use the CAT
Antibody Phage Display Patents and the CAT Know-How for the purposes of carrying
out research and development activities in relation to identifying CAT
Licensable Antibodies or potential Products.

4.             Target Option Notice and Gatekeeping Procedure

4.1                                 If Dyax wishes to develop and commercialise
Diagnostic Antibody Products and/or Therapeutic Antibody Products to a
particular Target and provided that Product Licences are available to Dyax under
Clause 3, Dyax may, at any time, in a written notice to CAT (each a “Target
Option Notice”) request that CAT grant Dyax a Product Licence in relation to
such identified Target.  In such Target Option Notice, Dyax will:

(a)                                  identify the relevant Target against which
such CAT Licensable Antibodies are directed (“Nominated Target”); and

(b)                                 state whether Dyax or the Dyax Sublicensee
wishes to develop such CAT Licensable Antibodies as Diagnostic Antibody Products
and/or Therapeutic Antibody Products.

12

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




4.2                                 If CAT notifies Dyax that the Nominated
Target has passed the CAT Gatekeeping Procedure in accordance with Clause 4.4.1
below, then, unless otherwise notified by Dyax, CAT will reserve such Nominated
Target for Dyax and Dyax Sublicensee for a period of [******] from the date of
such CAT notice (“Reservation Period”).  Dyax may, at any time prior to the
expiry of the Reservation Period, request in writing that CAT extend the
Reservation Period by a period of [******].  Such request for an extension shall
be accompanied by payment of a fee of [******] (the “Extension Fee”).  Upon
receipt by CAT of the Extension Fee the Reservation Period for the Nominated
Target in question will be so extended.  The Reservation Fee will be creditable
against any subsequent Acceptance Fee which may become due from Dyax to CAT
under the terms of this Agreement in respect of the same Nominated Target.  For
the purposes of this Clause 4.2 “reserved for” means that a Product Licence will
continue to be available to Dyax and Dyax Sublicensees during that [******]
period (or [******] if the Reservation Period is extended).  Dyax may not (a)
have more than [******] Nominated Targets reserved at any one time and (b)
exercise the right to reserve Nominated Targets pursuant to this Clause in
relation to more Targets than there are Product Licences remaining available at
the relevant time pursuant to Clause 3.  Should, at any time during which a
Nominated Target is reserved for Dyax in accordance with this Clause 4.2, a
Third Party request from CAT an exclusive license in respect of the relevant
Nominated Target, CAT will promptly notify Dyax in writing.  Dyax will then have
a period of [******] from the date of CAT’s notice to decide whether or not it
wishes to take a Product Licence for that Nominated Target.  If Dyax notifies
CAT within that period that it does not wish to take such a Product Licence or
fails to notify CAT at all then such Nominated Target shall no longer be
reserved for Dyax and CAT may grant an exclusive license in respect of such
Nominated Target to the Third Party.

4.3                                 Upon receipt of a Target Option Notice from
Dyax under Clause 4.1, CAT shall have [******] to make a determination whether
the Nominated Target passes CAT’s Gatekeeping Procedure.  CAT shall:

(a)                                  [******]

(b)                                 [******]

4.4                                 Before the expiry of the [******] referred
to in Clause 4.3, CAT shall either;

4.4.1                        notify Dyax in writing that the Nominated Target
has passed the CAT Gatekeeping Procedure, in which case, subject to the payment
of applicable Acceptance Fee set out in Clause 8, grant to Dyax a Product
Licence to Exploit Products against such Nominated Target in the Territory; or

4.4.2                        notify Dyax in writing that the Nominated Target
has not passed the CAT Gatekeeping Procedure, in which case Dyax shall have no
right to obtain a Product Licence to Exploit Products against such Nominated
Target in the Territory.

4.5                                 CAT agrees that:

13

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




(a)                                  CAT will treat Dyax in the same way as CAT
treats its other customers, collaborators and licensees when applying the
procedure described in this Clause 4;

(b)                                 if a Nominated Target does not pass the CAT
Gatekeeping Procedure because, at the time of submission, CAT is already engaged
in bona fide discussions with a Third Party concerning the Nominated Target, CAT
will, as soon as reasonably possible, notify Dyax if those discussions
subsequently terminate (with no reasonable likelihood of re-commencing).  Dyax
will then be entitled to re-submit the Nominated Target to the CAT Gatekeeping
Procedure; and

(c)                                  CAT will only disclose information received
by it from Dyax in relation to a Nominated Target to those CAT employees who
need to know such information for the purposes of this Clause 4.  Any such
information will be deemed to be Confidential Information of Dyax

4.6                                 In the case where a CAT Licensable Antibody
is directed to two Targets (a “Bi-Specific Antibody”), the Target Option Notice
shall identify each relevant Target against which such Bi-Specific Antibody is
directed, and each such Target shall be considered a Nominated Target.  If CAT
notifies Dyax that each Nominated Target to which such Bi-Specific Antibody is
directed has passed the CAT Gatekeeping Procedure, Dyax shall have the right to
obtain a Product Licence with respect to each such Nominated Target; provided
however, that such Product Licence shall be limited so as to allow Dyax to
Exploit only Products to such Nominated Targets that comprise or contain the
Bi-Specific Antibody, which shall be clearly identified in the Product Licence. 
For the avoidance of doubt, the parties acknowledge that:

(a)                                  Dyax may obtain a Product Licence for
Therapeutic Antibody Products and Diagnostic Antibody Products containing or
comprising such Bi-Specific Antibodies against two Nominated Targets by
exercising only one (1) option from among the Initial Licence Allocation under
Clauses 3.2 to 3.4 and the Additional Licence Allocation under Clause 3.5;

(b)                                 should Dyax request that CAT reserve such
Nominated Targets for the Reservation Period both such Nominated Targets will
count towards the maximum of twenty five (25) Nominated Targets which may be
reserved by Dyax at one time pursuant to Clause 4.2; and

(c)                                  should Dyax request that the Reservation
Period for any such Nominated Targets be extended for six (6) months then Dyax
will pay an Extension Fee for each such Nominated Target (making a total of
$100,000.00).

14

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




5.             Grant of Product Licence by CAT

5.1                                 To Dyax.  In the event CAT notifies Dyax
under Clause 4.4.1 above that a Nominated Target has passed the CAT Gatekeeping
Procedure, then upon receipt by CAT of the applicable Acceptance Fee, CAT agrees
to grant and hereby grants to Dyax and its Affiliates a non-exclusive,
royalty-bearing license, with the right to sublicense, under the CAT Antibody
Phage Display Patents and CAT Know-How to Exploit Products against such
Nominated Target in the Territory.  Any Product Licence granted to Dyax shall be
consistent with the terms of this Clause 5 and Clauses 6, 8, 9, 13.1, 13.2,
13.3.6, 14.4, 16 and 18 of this Agreement and shall be negotiated by the Parties
in good faith; provided, however, that, except as set forth in Section 5.9,  the
Parties agree that the terms and conditions and the form of any Product Licence
executed after the Effective Date of this Agreement shall be substantially
similar to the form attached hereto as Schedule 7.

5.2                                 The Parties agree that Dyax may obtain a
Product Licence for Therapeutic Antibody Products and Diagnostic Antibody
Products against the same Nominated Target by exercising only one (1) option
from among the Initial Licence Allocation under Clauses 3.2 to 3.4 and the
Additional Licence Allocation under Clause 3.5.

5.3                                 Nothing herein shall prevent CAT from
meeting any obligations it has to Third Parties under any agreements in respect
of any Nominated Target for which Dyax submits a Target Option Notice under
Clause 4.1 where such Nominated Target is determined by CAT under Clause 4 not
to pass the CAT Gatekeeping Procedure, provided that such obligation does not
involve any use or disclosure of any Confidential Information belonging to Dyax.

5.4                                 Dyax must request, and be granted, a Product
Licence;

5.4.1                        in relation to a Therapeutic Antibody Product prior
to [******]; or

5.4.2                        in relation to a Diagnostic Antibody Product prior
to[******].

For the avoidance of doubt, the parties acknowledge and agree that a Dyax
Partner or Dyax Sublicensee may obtain rights under the CAT Antibody Phage
Display Patents and CAT Know-How to Exploit Products against a Target in the
Territory without obtaining rights under a Product License if such Dyax Partner
or Dyax Sublicensee obtains such rights under a written agreement directly with
CAT.

5.5                                 Any Product Licence which may be granted by
CAT to Dyax shall not be effective until the receipt by CAT of the relevant
Acceptance Fee, which shall not be refundable or creditable against any other
sums which may be payable by Dyax or a Dyax Sublicensee  to CAT pursuant to this
Agreement.

5.6                                 Dyax will, if requested by CAT, inform CAT
of the identity of all Dyax Sublicensees (and their sublicensees) in relation to
each Product Licence.

15

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




5.7                                 Dyax (and where relevant each Dyax
Sublicensee) will ensure that any sublicensee (to which it sublicences its
rights in accordance with the terms of this Agreement) executes a written
agreement (a) which requires the sublicensee to abide by the terms of one or
more specified Product Licences or (b) which is consistent with the terms of
Clauses 3.10 or 7, and Clauses 4, 5.5, 5.9, 13.1 and 18 of this Agreement and
for the purposes of sublicences relating to Other Products only Clauses 8.4,
8.6, 8.8, 8.9, 8.10 and 9.2 through to 9.7.

5.8                                 Dyax (and where relevant each Dyax
Sublicensee) will be liable for any breach of the clauses listed in Clause 5.7
above by a sublicensee; provided, however, that Dyax’s liability for such breach
by a sublicensee shall be limited to in relation to a Diagnostic Antibody
Product prior to [******]; and provided, further, that any written agreement
with a sublicensee shall contain a provision pursuant to which CAT shall be a
third party beneficiary of such sublicence agreement and shall have the right to
enforce (including claim damages as a result of any breach) such sublicence
agreement. If at any time CAT does have to enforce its rights under a sublicence
agreement Dyax will, if requested by CAT, supply to CAT  a copy of the relevant
sublicence as soon as possible.  For the avoidance of doubt, sublicensing by
Dyax to a Dyax Sublicensee is permitted as is sublicensing by a Dyax Sublicensee
to a sublicensee.  No further sublicensing of the rights and obligations under
this Agreement is permitted.

6.             Terms of the Product LicencesEach Product Licence granted to Dyax
by CAT shall include the following terms:

6.1                                 The Product Licence shall grant rights under
the CAT Antibody Phage Display Patents and CAT Know-How and, for the avoidance
of doubt, no rights shall be granted by CAT in any Product Licence to any CAT
Diabodies Patent Rights, and any Patent Rights owned or controlled by CAT which
claim Catalytic Antibodies, ribosome display technology, any Patent Rights which
claim Single Domain Antibodies and no rights shall be granted by CAT in any
Product Licence under the Antibody Phage Display Patents to Exploit Research
Products.

6.2                                 The Product Licence shall come into effect
upon the date that the Acceptance Fee is paid and the Product Licence shall be
subject to the applicable terms of Clause 8;

6.3                                 Unless terminated under Clause 6.10, Clause
6.11 or Clause 6.12, the Product Licence shall continue, on a country-by-country
and Product-by-Product basis until the last Valid Claim of the CAT Antibody
Phage Display Patents expires, or ten (10) years after First Commercial Sale of
such Product in the country of sale, whichever occurs later;

6.4                                 Dyax and each Dyax Sublicensee (or its
sublicensee) shall indemnify CAT and its Affiliates and their directors,
officers, employees and agents and their respective successors, heirs and
assigns (the “CAT Indemnitees”) against any liability, damage, loss or expense
(including attorneys fees and expenses of

16

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




litigation) incurred by or imposed upon the CAT Indemnitees or any one of them
in connection with any claims, suits, actions, demands or judgments by or in
favour of any Third Party concerning any manufacture, use or sale of any Product
by Dyax or such Dyax Sublicensee (or its sublicensee);

6.5                                 CAT shall not be liable to Dyax and Dyax
Sublicensee (or its sublicensee) in respect of any liability, loss, damage or
expense (including attorneys fees and expenses of litigation) incurred or
suffered by Dyax and Dyax Sublicensees (or its sublicensee) in connection with
the manufacture, use or sale of any Products by Dyax and Dyax Sublicensees (or
its sublicensee);

6.6                                 No warranty or representation from CAT that
the CAT Antibody Phage Display Patents are, or will be, valid or that the
exercise of the rights granted under the Product Licence will not result in the
infringement of patents of Third Parties;

6.7                                 Dyax shall notify CAT promptly of any
proceedings or applications for revocation of any of the CAT Antibody Phage
Display Patents emanating from a Third Party that comes to its notice or if a
Third Party takes or threatens to take any proceedings for infringement of any
patents of that Third Party by reason of Dyax’s use or operation of the CAT
Antibody Phage Display Patents or manufacture, use or sale of the Products. 
Dyax shall notify CAT promptly of any infringement of the CAT Antibody Phage
Display Patents by a Third Party which may come to its attention during the term
of the Product Licence, except Dyax shall have no obligation to so notify CAT
with respect to any infringement by an academic or not-for-profit entity which
occurs by reason of such entity carrying out research activities provided such
activities are, as far as Dyax is aware, not being carried out with a view to
commercialising a product or otherwise for profit;

6.8                                 CAT shall have the sole right and
responsibility, at its sole discretion and cost and with reasonable assistance
from Dyax, to file, prosecute and maintain the CAT Antibody Phage Display
Patents and for the conduct of any lawsuits, claims or proceedings challenging
the validity or enforceability thereof including, without limitation, any
interference or opposition proceeding relating thereto in all countries.  For
the avoidance of doubt, Dyax and Dyax Sublicensees will have the right to
conduct any proceedings relating to its Product including any proceedings
relating to product liability;

6.9                                 Dyax and any Dyax Sublicensee may assign the
benefit and/or burden of any Product Licence to any Affiliate or Third Party,
provided that such Affiliate or Third Party undertakes to CAT to be bound by the
terms of the Product Licence;

6.10                           CAT shall have the right to terminate any Product
Licence in the event that:

6.10.1                  Dyax or a Dyax Sublicensee (or its sublicensee) has not
filed an IND for a Therapeutic Antibody Product, or a 510(k) or IDE for a
Diagnostic Antibody Product within [******] after the grant of that Product
Licence; provided however, that

17

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




Dyax shall have the right to extend such period in annual increments by up to
[******], upon the following terms:

First Annual Extension

 

$[******].

 

Second Annual Extension

 

$[******].

 

In order for Dyax to be granted an extension under this Clause 6.10.1, the
foregoing amounts must be received by CAT prior to the date of expiration.  All
amounts received by CAT under this Clause 6.10.1 will be credited against any
milestones and royalties that would otherwise be due to CAT under the terms of
the Product License; or

6.10.2                  Dyax or a Dyax Sublicensee (or its sublicensee) directly
or indirectly opposes or assists any Third Party to oppose the grant of letters
patent or any patent application within the CAT Antibody Phage Display Patents,
or disputes or directly or indirectly assists any Third Party to dispute the
validity of any patent within the CAT Antibody Phage Display Patents or any of
the claims thereof.

6.11                           In the event that either Party commits a material
breach of any of its obligations with respect to a Product Licence, and such
Party fails to remedy that breach within ninety (90) days after receiving
written notice thereof from the other Party, that other Party may immediately
terminate the Product Licence upon written notice to the breaching Party.

6.12                           Either Party may terminate a Product Licence in
its entirety by giving notice in writing to the other Party if any one or more
of the following events happens:

(a)                                  the other Party has any distress or
execution levied on the major portion of its assets (as determined by its
balance sheet in accordance with GAAP) which is not paid out within thirty (30)
days of its being levied;

(b)                                 the other Party calls a meeting for the
purpose of passing a resolution to wind it up, or such a resolution is passed,
or the other Party presents, or has presented, a petition for a winding up
order, or presents, or has presented, a petition to appoint an administrator, or
has an administrative receiver, or receiver, liquidator or other insolvency
practitioner appointed over all or any substantial part of its business,
undertaking, property or assets;

(c)                                  the other Party stops or suspends making
payments (whether of principal or interest) with respect to substantially all of
its debts or announces an intention to do so or the other Party suspends or
ceases to carry on its business;

18

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




(d)                                 a secured lender to the other Party holding
a security interest over the major portion of the tangible assets (as determined
by its balance sheet in accordance with GAAP) of such other Party takes any
steps to obtain possession of the property on which it has security or otherwise
to enforce its security; or

(e)                                  the other Party suffers or undergoes any
procedure analogous to any of those specified in Clause 6.12(a) - (d) above or
any other procedure available in the country in which the other Party is
constituted, established or domiciled against or to an insolvent debtor or
available to the creditors of such a debtor.

7.             Grant of Other Licences

7.1                                 Other Products. CAT hereby grants with
effect from 3 January 2003 to Dyax a non-exclusive licence in the Territory,
with the right to sublicence, under the CAT Antibody Phage Display Patents and
the CAT Know-How for any purpose not already covered by the provisions of this
Agreement (“Other Purposes”) including to Exploit any product, other than a
Therapeutic Antibody Product, Diagnostic Antibody Product or Research Product,
whose development, manufacture, use or sale would, absent the license hereunder,
infringe Valid Claims of the CAT Antibody Phage Display Patents or utilize the
CAT Know-How (“Other Product”).  The license granted under this Clause 7.1 shall
be subject to the terms and conditions applicable under Clauses 5.6, 5.7, 5.8,
6.1, 6.3 through 6.11, 7.3, 7.4, 7.5, 8.5 through 8.7, 9.2 through 9.7,
14.4(c)-(g) and 18.

7.2                                 The licence granted in Clause 7.1  does not
include any grant by CAT of rights to CAT Diabodies Patent Rights, or Patent
Rights owned or controlled by CAT which claim Catalytic Antibodies, or ribosome
display technology or Patent Rights which claim Single Domain Antibodies. 
Dyax’s rights under the licence granted in Clause 7.1  is expressly subject to
any rights which CAT has granted to any Third Party prior to 3 January 2003 or
may grant to any Third Party after 3 January 2003 provided that any rights
granted by CAT to any Third Party after 3 January 2003 shall not restrict the
freedom of Dyax or Dyax Sublicensees (or their sublicensees) to operate under
any agreement entered into by them prior to the date CAT grants such Third Party
rights.

7.3                                 In the event that either Party commits a
material breach of any of its obligations with respect to the licence granted in
Clause 7.1, and such Party fails to remedy that breach within ninety (90) days
after receiving written notice thereof from the other Party, that other Party
may immediately terminate the licence upon written notice to the breaching
Party.

7.4                                 Either Party may terminate a licence set out
in Clause 7.1 above in its entirety by giving notice in writing to the other
Party if any one or more of the following events happens:

19

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




(a)                                  the other Party has any distress or
execution levied on the major portion of its assets (as determined by its
balance sheet in accordance with GAAP) which is not paid out within thirty (30)
days of its being levied;

(b)                                 the other Party calls a meeting for the
purpose of passing a resolution to wind it up, or such a resolution is passed,
or the other Party presents, or has presented, a petition for a winding up
order, or presents, or has presented, a petition to appoint an administrator, or
has an administrative receiver, or receiver, liquidator or other insolvency
practitioner appointed over all or any substantial part of its business,
undertaking, property or assets;

(c)                                  the other Party stops or suspends making
payments (whether of principal or interest) with respect to substantially all of
its debts or announces an intention to do so or the other Party suspends or
ceases to carry on its business;

(d)                                 a secured lender to the other Party holding
a security interest over the major portion of the tangible assets (as determined
by its balance sheet in accordance with GAAP) of such other Party takes any
steps to obtain possession of the property on which it has security or otherwise
to enforce its security;

(e)                                  the other Party suffers or undergoes any
procedure analogous to any of those specified in Clause 7.4(a) — (d) above or
any other procedure available in the country in which the other Party is
constituted, established or domiciled against or to an insolvent debtor or
available to the creditors of such a debtor;

8.             Consideration Payable by Dyax

8.1                                 Initial Licence Allocation for Therapeutic
Antibody Products.

8.1.1                        With respect to each Product Licence from the
Initial Licence Allocation for Therapeutic Antibody Products for a Nominated
Target, Dyax shall pay to CAT the following payments upon achievement of the
specified milestones by Dyax or a Dyax Sublicensee (or its sublicensee) for the
first Therapeutic Antibody Product directed against such Nominated Target to
achieve the relevant milestone:

Acceptance Fee (if not already paid for that Nominated Target pursuant to Clause
8.3.1)

 

US $[******]

Initiation of first Phase I Clinical Trial

 

US $[******]

Initiation of first Phase III Clinical Trial

 

US $[******]

First filing for Marketing Authorisation in one Major Market country

 

US $[******]

Marketing Authorisation granted in the United States

 

US $[******]

 

 

20

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------


8.1.2                        With respect to Product Licences for a Therapeutic
Antibody Product from the Initial Licence Allocation, Dyax shall pay CAT
royalties in an amount equal to [******] of Net Sales of the Therapeutic
Antibody Product sold by or on behalf of Dyax or the Dyax Sublicensee.

8.2                                 Additional Licence Allocation for
Therapeutic Antibody Products.

8.2.1                        With respect to each Product Licence from the
Additional Licence Allocation set forth in Clause 3.5 for Therapeutic Antibody
Products for a Nominated Target, Dyax shall pay to CAT the following payments
upon achievement of the specified milestones by Dyax or a Dyax Sublicensee (or
its sublicensee) for the first Therapeutic Antibody Product directed against
such Nominated Target to achieve the relevant milestone:

Acceptance Fee (if not already paid for that Nominated Target pursuant to Clause
8.3.1)

 

US $[******]

Initiation of first Phase I Clinical Trial

 

US $[******]

Initiation of first Phase III Clinical Trial

 

US $[******]

First filing for Marketing Authorisation in one Major Market country

 

US $[******]

First Marketing Authorisation granted in one Major Market country

 

US $[******]

 

8.2.2                        With respect to each Product Licence from the
Additional Licence Allocation set forth in Clause 3.5 for Therapeutic Antibody
Products, Dyax will pay CAT royalties in an amount equal to [******] of Net
Sales of the Therapeutic Antibody Product sold by or on behalf of Dyax or the
Dyax Sublicensee.

8.3                                 Product Licences for Diagnostic Products.

8.3.1                        With respect to each Product Licence for Diagnostic
Antibody Products, Dyax shall pay to CAT the following payments upon achievement
by Dyax or a Dyax Sublicensee (or its sublicensee) of the milestones set out
below.  For the avoidance of doubt the milestone payments shall be payable in
respect of the first Diagnostic Antibody Product directed against each Nominated
Target to achieve the relevant milestone:

Acceptance Fee (if not already paid for that Nominated Target pursuant to Clause
8.1.1 or 8.2.1)

 

US $[******]

 

First filing for Marketing Authorisation in one Major Market country

 

US $[******]

 

Marketing Authorisation granted in each Major Market Country

 

US $[******]

 

 

21

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




Notwithstanding the foregoing, the parties acknowledge and agree that no
milestone payments will be payable by Dyax Sublicensee to CAT in respect of
Diagnostic Antibody Products developed under the Specified Diagnostic
Agreements.

8.3.2                        With respect to each Product Licence for a
Diagnostic Antibody Product, Dyax shall pay CAT royalties on a
country-by-country basis in an amount equal to [******] of Net Sales of
Diagnostic Antibody Products sold by or on behalf of Dyax or any Dyax
Sublicensee.

8.4                                 Other Products.  With respect to each Other
Product developed by Dyax or one of its sublicensees under Clause 7, Dyax or its
sublicensee, as the case may be, shall pay CAT royalties on a country-by-country
basis in an amount equal to [******] of Net Sales of each Other Product sold by
or on behalf of Dyax or the Dyax Sublicensee in the Territory.

8.5                                 In addition to the royalty payments in
Clause 8.4, and subject to Clause 8.7.3, Dyax will pay to CAT [******] of all
other sums received by Dyax in relation to Other Products or any Other Purposes
under sublicense agreements executed after the Commencement Date.  For the
avoidance of doubt, the sums payable by Dyax shall include [******] of any sums
that Dyax receives from a sublicensee from any further sublicensing but CAT
shall not receive [******] of the sum actually received by such a sublicensee
from such further sublicensing.  Dyax shall be entitled to retain all amounts
that it receives from sublicensees in payment for the provision of support
services relating to the supply of Antibody Libraries or Antibodies derived
therefrom as reasonably calculated based on the use of Full Time Equivalents,
machine hours, other comparable cost based measures or any combination of the
foregoing.

8.6                                 For the further avoidance of doubt, Dyax or
its sublicensee will retain all non-royalty payments made to Dyax by
sublicensees of Other Products under agreements executed prior to 3 January
2003.

8.7                                 The Parties hereby agree that,
notwithstanding any provision of this Agreement (including without limitation
Clauses 8.4, 8.5 and 8.6 of this Agreement), with respect to any [******] used
for [******] that is developed under that certain Development and License
Agreement between Dyax and a Third Party dated [******] (the “Development and
License Agreement”), Dyax’s sole obligation to CAT is to pay to CAT [******] of
all royalties, milestones and other sums (including any consideration in kind)
received by Dyax in relation to such [******] product, except that Dyax shall
not pay to CAT any percentage of Full Time Equivalent based funded research
payments received by Dyax under the Development and License Agreement.

8.8                                 Dyax Antibody Libraries and Funded Discovery
Activities.

8.8.1                        In respect of any agreements concluded between Dyax
and any Dyax Partner before 3 January 2003 under which Antibody Libraries or
Antibodies derived therefrom are made available to such Dyax Partner, the
Parties agree that: (a) Dyax will retain all amounts (including without
limitation

22

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




all Antibody Library transfer fees) that it receives in payment from such Dyax
Partner prior to the grant of a Product Licence; (b) Dyax will retain all
amounts that it receives in payment from such Dyax Partner after the grant of a
Product Licence hereunder, exclusive of any amounts payable on account of such
Dyax Partner’s obligation to pay any milestone payments or royalties to CAT for
any Therapeutic Antibody Product or Diagnostic Antibody Product under the terms
of such Product Licence.

8.8.2                        In respect of any agreements concluded between Dyax
and any Dyax Partner after 3 January 2003 of this Agreement under which Antibody
Libraries or Antibodies derived therefrom are made available to such Dyax
Partner, the Parties agree that: (a) Dyax shall be entitled to retain all
amounts that it receives from such Dyax Partner in payment for the provision of
support services relating to the supply of the Antibody Libraries or Antibodies
derived therefrom as reasonably calculated based on the use of Full Time
Equivalents, machine hours, other comparable cost-based measures or any
combination of the foregoing; and (b) all other amounts (including without
limitation all Antibody Library transfer fees) that Dyax receives in payment
from such Dyax Partner with respect to development of a Product during the
period before the grant of a Product Licence hereunder will be divided in the
proportion [******] to Dyax and [******] to CAT.  After the grant of a Product
Licence for a Product CAT shall only be entitled to payments under the Product
Licence for such Product and no further amounts shall be payable under this
Clause 8.9.2.

8.8.3                        The provisions of this Clause 8.8 shall not apply
to Other Products, which shall be handled solely in accordance with Clauses 8.4,
8.5 and 8.6 above.

8.9                                 All royalties due to CAT under Clauses
8.1.2, 8.2.2, 8.3.2, 8.4 or sums due to CAT in respect of any Other Product or
any Other Purpose under Clause 8.5 or any other sums due to CAT under Clause
8.8.2 shall be payable on a country-by-country basis until the last Valid Claim
of a CAT Antibody Phage Display Patent expires or ten (10) years from the date
of First Commercial Sale of such Product, Affinity Matured Product or Other
Product or Other Purpose, whichever occurs later.

8.10                           Dyax agrees that it will not, without the prior
written consent of CAT, receive shares or any other non-cash consideration in
return for granting any sublicence to a Dyax Sublicensee.  Dyax will ensure that
each Dyax Sublicensee will also not receive any shares or any other non-cash
consideration when granting a sublicence pursuant to the terms of its sublicence
agreement.

8.11                           Dyax shall be free to make Antibody Libraries and
Antibodies derived from Antibody Libraries available to any Dyax Sublicensee and
the latter will be free to use the foregoing without any further licence from
CAT under the CAT Antibody Phage Display Patents; provided that (i) any amounts
paid to Dyax from any such Dyax Sublicensee

23

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




will be dealt with in accordance with Clause 8.5 or 8.8, and (ii) such Dyax
Sublicensees will only be able to Exploit any Product derived from such Antibody
Libraries or such Antibodies if a Product Licence has been sublicensed to them
by Dyax.

8.13                           The Parties agree that any payments already made
by Dyax to CAT under the terms of the Amendment Agreement are not affected by
the terms of this Agreement.

9.             Provisions relating to Payment of Consideration by Dyax

9.1                                 All milestone payments shall be paid by Dyax
within [******] days of the applicable milestone being achieved and no milestone
payments shall be refundable or creditable against any other sum payable by Dyax
hereunder for any reason.

9.2                                 Dyax shall make the payments due to CAT
under Clause 8 above in United States dollars (if Dyax in turn receives payment
in dollars) or in pounds sterling (if Dyax in turn receives payment in pound
sterling), or Euros (if Dyax in turn receives payment in Euros).  Where Dyax
receives payment in a currency other than United States dollars, pounds sterling
or Euros, Dyax will convert the relevant sum into pounds sterling (or Euros if
Euros have replaced pounds sterling at the time of payment).  Dyax will use the
conversion rate reported in the Financial Times two (2) Business Days before the
day on which Dyax pays CAT.  Such payment will be made without deduction of
exchange, collection or other charges.  All payments will be made at Quarterly
intervals.  Within [******] days of the end of each Quarter after the First
Commercial Sale of each Product, or Other Product in any country, Dyax shall
prepare a statement which shall show on a country-by-country basis for the
previous Quarter Net Sales of each Product, or Other Product by Dyax or its
Affiliates and all monies due to CAT based on such Net Sales.  That statement
shall include details of Net Sales broken down to show the country of the sales
and the total Net Sales by Dyax or its Affiliates in such country and shall be
submitted to CAT within such [******] day period together with remittance of the
monies due.  With respect to Net Sales of a Product, Affinity Matured Product or
Other Product by a Dyax Sublicensee (or its sublicensee) Dyax shall prepare a
statement which will include the same information and remit that statement and
any monies due within the same period except with regard to any Dyax Sublicensee
with which Dyax has a licence agreement relating to the technology of Antibody
phage display as of or prior to the Commencement Date where the remittance will
be made at Quarterly intervals within [******] days of the date royalties are
due to Dyax from such existing Dyax Sublicensees.  With respect to any other
sums received by Dyax in accordance with Clauses 8.5 and 8.7.2 Dyax  shall
within [******] days of the end of the first Quarter in which Dyax receives such
sums prepare and submit to CAT a statement, which shall include details of all
such sums received by Dyax on a country by country basis in the previous
Quarter,  together with remittance of any monies due.

9.3                                 All payments shall be made free and clear of
and without deduction or deferment in respect of any disputes or claims
whatsoever and/or as far as is legally possible in respect of any taxes imposed
by or under the authority of any government or public authority.  [******]

24

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




9.4                                 Dyax shall keep and shall procure that its
Affiliates and Dyax Sublicensees keep true and accurate records and books of
account containing all data necessary for the calculation of the amounts payable
by it to CAT pursuant to this Agreement.  Those records and books of account
shall be kept for seven (7) years following the end of the Year to which they
relate.  Upon CAT’s written request, a firm of accountants appointed by
agreement between the Parties or, failing such agreement within ten (10)
Business Days of the initiation of discussions between them on this point CAT
shall have the right to cause an international firm of independent certified
public accountants that has not performed auditing or other services for either
Party or their Affiliates (or, if applicable, any Dyax Sublicensee with rights
to the Product in question) acceptable to Dyax or the Dyax Sublicensee such
acceptance not to be unreasonably withheld to inspect such records and books of
account.  In particular such firm:

9.4.1                        shall be given access to and shall be permitted to
examine and copy such books and records of Dyax and its Affiliates and Dyax
Sublicensees upon twenty (20) Business Days notice having been given by CAT and
at all reasonable times on Business Days for the purpose of certifying that the
Net Sales or other relevant sums calculated by Dyax and its Affiliates and Dyax
Sublicensees during any Year were reasonably calculated, true and accurate or,
if this is not their opinion, certify the Net Sales figure or other relevant
sums for such period which in their judgment is true and correct;

9.4.2                        prior to any such examination taking place, such
firm of accountants shall undertake to Dyax that they shall keep all information
and data contained in such books and records, strictly confidential and shall
not disclose such information or copies of such books and records to any third
person including CAT, but shall only use the same for the purpose of
calculations which they need to perform in order to issue the certificate to
which this Clause envisages;

9.4.3                        any such access examination and certification shall
occur no more than once per Year and will not go back over records more than two
(2) years old;

9.4.4                        Dyax and its Affiliates and Dyax Sublicensees shall
make available personnel to answer queries on all books and records required for
the purpose of that certification; and

9.4.5                        the cost of the accountant shall be the
responsibility of Dyax if the certification shows it to have underpaid monies to
CAT by more than [******] and the responsibility of CAT otherwise.

9.5                                 All payments due to CAT under the terms of
this Agreement are expressed to be exclusive of value added tax (VAT) howsoever
arising.  [******]

9.6                                 All payments made to CAT under this
Agreement shall be made to the bank account of CAT as notified by CAT to Dyax
from time to time.

25

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




9.7                                 If Dyax fails to make any payment to CAT
hereunder on the due date for payment, without prejudice to any other right or
remedy available to CAT it shall be entitled to charge  Dyax interest (both
before and after judgment) of the amount unpaid at the annual rate of LIBOR
(London Interbank Offering Rate) plus [******] calculated on a daily basis until
payment in full is made without prejudice to CAT’s right to receive payment on
the due date.

10.          CAT Development License for Dyax Therapeutic Antibody Products

10.1                           In the event that Dyax undertakes development of
any Dyax Therapeutic Antibody Product on its own and then subsequently decides
to licence the further development and commercialisation of such Dyax
Therapeutic Antibody Product (a “Development Licence”) to a Third Party prior to
the filing of the first IND for such Dyax Therapeutic Antibody Product, then
before entering into such a Development Licence with a Third Party, Dyax shall
first offer CAT in writing the option to enter into a Development Licence with
Dyax for the development and commercialisation of such Dyax Therapeutic Antibody
Product by CAT in the Territory (a “Development Licence Option”).  For the
avoidance of doubt, if Dyax decides to licence the further development and
commercialisation of any Dyax Therapeutic Antibody Product to a Third Party
after the filing of the first IND for such Dyax Therapeutic Antibody Product, it
shall have no obligation to offer CAT a Development Licence with respect
thereto.

10.2                           The written notification by Dyax to CAT of a
Development Licence Option (a “Development Licence Option Notice”) shall set out
the financial terms upon which Dyax is willing to grant a Development Licence,
and it shall be accompanied by all reasonable and relevant scientific,
regulatory and technical information relating to the Dyax Therapeutic Antibody
Product that is the subject of the Development Licence Option Notice (the
“Supporting Information”) so that CAT can reasonably determine in its sole
discretion whether to enter into a Development Licence.

10.3                           CAT shall notify Dyax within [******] days of
receipt of the Development Licence Option Notice and all Supporting Information
(or such other longer period as the Parties agree) whether or not it wishes to
enter into a Development Licence.  If CAT notifies Dyax that it does not wish to
enter into a Development Licence, or CAT does not respond to Dyax within the
foregoing period, then Dyax shall be free to develop and commercialise the
Therapeutic Antibody Product that was the subject of the Development Licence
Option Notice with any Third Party.

10.4                           If CAT wishes to enter into a Development
Licence, the Parties shall forthwith negotiate the terms of such Development
Licence in good faith.  If the Parties acting reasonably and in good faith are
unable to agree the terms of the Development Licence within [******] months of
commencing negotiations, Dyax shall be free to enter into a Development Licence
with any Third Party for the Dyax Therapeutic Antibody that was the subject of
the Development Licence Option Notice; provided that Dyax shall not enter into
such a Development Licence on terms which, taken as a whole, are more favourable
to the Third Party then those

26

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




set out in the Development Licence Option Notice without first offering such
more favourable terms to CAT.

10.5                           The provisions of this Clause 10 shall apply to
all Dyax Therapeutic Antibody Products.

11.          Co-Development Agreement Option

11.1                           Dyax hereby grants CAT an exclusive option to
enter into a Co-Development Agreement in respect of each Dyax Therapeutic
Antibody Product that is the subject of an IND application filed with the FDA
and that has not be licensed to a Third Party in accordance with Clause 10, to
develop and commercialise such a Dyax Therapeutic Antibody Product in the
Territory in collaboration with Dyax (the “Co-Development Option”).

11.2                           The Co-Development Option may be exercised by CAT
as follows:

11.2.1                  when Dyax submits the first IND application for a
particular Dyax Therapeutic Antibody Product, Dyax shall at the same time
provide a copy of the dossier supporting that IND application to CAT;

11.2.2                  within [******] days (or such other longer period as the
Parties may agree) of receipt of the dossier in Clause 11.2.1 above, CAT will
inform Dyax whether it wishes to enter into an agreement to co-develop the Dyax
Therapeutic Antibody Product that is the subject of the dossier (the “Option
Product”).

11.3                           If CAT notifies Dyax that it does not wish to
exercise the Co-Development Option in relation to the Option Product, or CAT
does not respond within the period in Clause 11.2.2 above, then Dyax shall have
no further obligation to CAT under the Co-Development Option or the Development
Licence Option.

11.4                           If CAT notifies Dyax that it wishes to exercise
the Co-Development Option in relation to the Option Product, then the Parties
will enter into a Co-Development Agreement on the terms set out at Schedule 8.

12.          No Sums Payable by CAT

12.1                           CAT will have no obligation whatsoever to make
any payments to Dyax for the rights granted to CAT under Clause 2 above
including by way of royalty, milestone, payment of maintenance fee.

12.2                           Without prejudice to Clause 12.1 above, Dyax
agrees that CAT will have no obligations whatsoever to make any payments
(whether by way of royalty, milestone or otherwise) to Dyax for any reason in
relation to the sums CAT may have received or will receive in respect of the
D2E7 product developed by CAT under the Abbott Agreement or any agreement which
replaces or amends the Abbott Agreement in the future.  Dyax, on behalf of
itself and its assigns and successors (each a “Dyax Entity”), hereby releases
and forever discharges CAT, its Affiliates, assignees, successors and licensees
and predecessors and any

27

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




directors and officers of the foregoing (each a “CAT Entity”) from any and all
actions, courses of action, claims, demands, damages and expenses and any other
thing in law, equity or otherwise whether now known or unknown or which have
ever existed, now exist or which may exist in the future which any Dyax Entity
may have against any CAT Entity arising out of or relating to any agreements,
events or conduct relating to the D2E7 product developed by CAT under the Abbott
Agreement.

13.          Representations and Warranties

13.1                           Each Party represents, warrants, undertakes and
agrees for the benefit of the other Party that:

13.1.1                  it has full power to enter into and perform this
Agreement;

13.1.2                  so far as it is aware the execution and delivery of this
Agreement and the performance of and compliance with its terms and provisions
will not:

(a)                                  conflict with or result in a breach of, or
constitute a default under, any agreement or instrument to which it is a party
or by which it is bound or with its memorandum and articles of association;

(b)                                 conflict with or result in a breach of any
law, regulation or order of any court;

13.2                           CAT represents, warrants and undertakes for the
benefit of Dyax as at 3 January 2003:

13.2.1                  CAT has provided to Dyax a complete and accurate
description of CAT’s Gatekeeping Procedure;

13.2.2                  CAT will keep the agreement between it and the Medical
Research Council dated 7 January 1997 in force;

13.2.3                  the patents and applications listed in Schedule 1 are
all the Patent Rights relating to the technology of Antibody phage display owned
or controlled by CAT (including Patent Rights sublicensed by CAT from the
Medical Research Council), except as specifically excluded in this Agreement. 
If CAT has inadvertently excluded any Patent Right from Schedule 1, such
omission shall not be considered a breach of this representation and warranty
but rather any missing Patent Right shall be deemed to be so included in
Schedule 1;

13.2.4                  CAT was not as at 3 January 2003 in material discussions
with the MRC with regard to taking a licence from the MRC for any Patent Rights
or other intellectual property rights directly relating to the technology of
Antibody phage display except with regard any discussions CAT was engaged in
with [******] in relation to the so called [******] patents and others.

28

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




13.3                           Dyax represents, warrants and undertakes for the
benefit of CAT that as at 31 December 1997 it possessed the exclusive right,
title and interest in and to the Dyax Patent Rights and that it had the full
legal right and power to enter into the obligations and grant the rights and
licences set forth in this Agreement;

13.4                           Nothing in this Agreement shall be construed as:

13.4.1                  a warranty or representation by Dyax or CAT as to the
validity or scope of any patent included within any Patent Rights licensed
pursuant to this Agreement.

13.4.2                  a warranty or representation that the exploitation of
any Patent Rights or the manufacture, use or sale of a Licensed Intermediate or
a Licensed Products or a Product, or Other Product  is or will be free from
infringement of patents of Third Parties;

13.4.3                  an obligation of either Party to bring or prosecute
actions or suits against Third Parties for infringement;

13.4.4                  an obligation of CAT or Dyax to maintain any patent or
to continue to prosecute any patent application included within the Patent
Rights licensed pursuant to this Agreement in any country;

13.4.5                  creating any agency, partnership, joint venture or
similar relationship between CAT and Dyax ; or

13.4.6                  conferring by implication, estoppel or otherwise any
license, immunity or right under any patent of Dyax or CAT other than those
specified in the Dyax Patent Rights or the CAT Antibody Phage Display Patent
Rights.

14.          Duration and Termination 

14.1                           The options granted by CAT in Clause 3 will
continue until (a) 31 December 2017; or (b) the termination of this Agreement in
accordance with Clause 14.3 below.

14.2                           The term of this Agreement shall commence upon
the Restatement Date save for those provisions which are expressed to have an
effect from the Commencement Date (in which case the relevant term will be
deemed to have commenced as of the Commencement Date and be subject to the
remaining terms of this Agreement) and shall terminate upon (a) the
last-to-expire of claims of an issued and unexpired patent within the CAT
Antibody Phage Display Patents or the Dyax Patent Rights (as the case may be)
(which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through reissue or disclaimer or otherwise) or
(b) the date upon which no payments are due to CAT under Clause 8 of this
Agreement, whichever event occurs last.

29

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




14.3                           Either Party may terminate this Agreement in its
entirety by giving notice in writing to the other Party if any one or more of
the following events happens:

(a)                                  the other Party commits a material breach
of any of its obligations under this Agreement which is incapable of remedy;

(b)                                 the other Party fails to remedy, where it is
capable of remedy, or persists in any breach of any of its obligations under
this Agreement after having been required in writing to remedy or desist from
such breach within a period of ninety (90) days;

(c)                                  the other Party has any distress or
execution levied on the major portion of its assets (as determined by its
balance sheet in accordance with GAAP) which is not paid out within thirty (30)
days of its being levied;

(d)                                 the other Party calls a meeting for the
purpose of passing a resolution to wind it up, or such a resolution is passed,
or the other Party presents, or has presented, a petition for a winding up
order, or presents, or has presented, a petition to appoint an administrator, or
has an administrative receiver, or receiver, liquidator or other insolvency
practitioner appointed over all or any substantial part of its business,
undertaking, property or assets;

(e)                                  the other Party stops or suspends making
payments (whether of principal or interest) with respect to substantially all of
its debts or announces an intention to do so or the other Party suspends or
ceases to carry on its business;

(f)                                    a secured lender to the other Party
holding a security interest over the major portion of the tangible assets (as
determined by its balance sheet in accordance with GAAP) of such other Party
takes any steps to obtain possession of the property on which it has security or
otherwise to enforce its security;

(g)                                 the other Party suffers or undergoes any
procedure analogous to any of those specified in Clause 14.3(c) - (f) above or
any other procedure available in the country in which the other Party is
constituted, established or domiciled against or to an insolvent debtor or
available to the creditors of such a debtor;

14.4                           Upon termination of this Agreement for any reason
whatsoever:

(a)                                  the relationship of the Parties hereunder
shall cease save as (and to the extent) expressly provided for in this Clause
14.4;

30

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




(b)                                 any unexercised options for Product Licences
granted to Dyax under this Agreement shall terminate,

(c)                                  any Product Licence granted to Dyax before
the date of termination shall continue and the Parties will continue to be bound
by the terms of this Agreement in relation to any such Product Licences;

(d)                                 the licence granted to Dyax for Other
Purposes shall continue with respect to any Other Products commercialised prior
to the date of termination of this Agreement and the Parties will continue to be
bound by the terms of this Agreement in relation to any such Other Product;

(e)                                  any sublicences granted by Dyax in
accordance with the terms of this Agreement will continue in force provided that
such sublicensees are not in breach of the relevant sublicence and that each
sublicensee agrees to enter into a direct agreement with CAT upon the terms of
this Agreement;

(f)                                    the Parties acknowledge and agree that
Dyax Sublicensees, as well as sublicensees of the foregoing to the extent
permitted under this Agreement, each derive independent and significant value
from the agreements set forth herein and may rely thereon and to that extent
only shall each have the right to enforce the provisions of Clause 14.4 (e) of
this Agreement and be a third party beneficiary for that purpose only;

(g)                                 Dyax shall immediately return or procure to
be returned to CAT at such place as it directs and at the expense of Dyax (or if
CAT so requires by notice to Dyax in writing, destroy) all CAT Know-How together
with all copies of such CAT Know-How in its possession or under its control.

(h)                                 the rights of any Commercial Party shall not
be affected by the termination or expiration of this Agreement provided that the
Commercial Party continues to perform the obligations of CAT pursuant to Clause
2.  CAT’s rights and obligations, with respect to Licensed Products developed
using the Dyax Patent Rights, or developed as a result of Licensed
Intermediates, during the term of this Agreement will survive termination or
expiration of this Agreement.

(i)                                     any sublicences granted by CAT in
accordance with the terms of this Agreement will continue in force provided that
such sublicensees are not in breach of the relevant sublicence and that each
sublicensee agrees to enter into a direct agreement with Dyax upon the terms of
this Agreement;

(j)                                     the Parties acknowledge and agree that
CAT sublicensees each derive independent and significant value from the
agreements set forth herein and may rely thereon and to that extent only shall
each have the right to enforce the provisions of Clause 14.4 (i) of this
Agreement and be a third party beneficiary for that purpose only;

31

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------


 

14.5                           If Dyax (or any Affiliate of Dyax to which Dyax
may assign this Agreement in accordance with Clause 17.1 below) undergoes a
Change of Control (as defined in Clause 14.6(c) below), then the amendments set
out below shall take effect:

14.5.1                  The definition of “Additional Licence Allocation”
contained in this Agreement shall be amended by deleting the words “[******]” in
the first line of the definition and the replacing them with “[******]”.

14.5.2                  The definition of “Initial Licence Allocation” contained
in the this Agreement shall be amended by deleting the words “[******]” in the
first line of the definition and replacing them with “[******]” and by deleting
the words “[******]” in the second line of the definition and replacing them
with “[******]”.

14.5.3                  The words “[******]” in the first line of Clause 3.1(b)
shall be deleted and replaced by the words “[******]”.

14.5.4                  The words “[******]” in the second line of Clause 3.2
shall be deleted and replaced with the words “[******]” and the words “[******]”
in Clause 3.2(d) shall be deleted and replaced by the words “[******]”.

14.5.5                  The words “[******]” in the in the fourth line of Clause
3.4 shall be deleted and replaced by the words “[******]”.

14.5.6                  The words “subject to Clause 3.6” will be inserted after
the words “grants to Dyax” in the second line of Clause 3.5 and the words
“[******]” in the second line of Clause 3.5 shall be deleted and replaced with
the words “[******]”.

14.5.7                  The following new clause 3.6 shall be inserted as
follows:

“The options in Clause 3.5 shall be allocated as follows:

3.6.1                           [******] Product Licences shall be available
from the Commencement Date;

3.6.2                           if any option for a Product Licence under Clause
3.6.1 is exercised and a Product Licence is granted to Dyax, then for each
Product under any such Product Licence which enters a Phase III Clinical Trial
by Dyax or a Dyax Sublicensee (or its sublicensee), CAT hereby grants to Dyax an
additional option for one Product Licence, up to a maximum of [******]
additional Product Licences under this Clause 3.6.2; provided that if any option
for a Product Licence granted in this Clause 3.6.2 has not been exercised and
granted to

32

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

Dyax on or before 31 December 2017, then the option for such Product Licence
will lapse irrevocably; and

3.6.3                           if any option for a Product Licence under Clause
3.6.1 is exercised and a  Product Licence is granted to Dyax, then for each
Product under any such Product Licence which fails in development or for which
Dyax or a Dyax Sublicensee (or its sublicensee) decides to terminate its program
of development, CAT hereby grants to Dyax an additional option for one Product
Licence, up to a maximum of [******] additional Product Licences under this
Clause 3.6.3; provided that if any option for a Product Licence granted in this
Clause 3.6.3 has not been exercised and granted to Dyax on or before 31 December
2017, then the option for such a Product Licence will lapse irrevocably.”

14.5.8                  Clause 4.2 of this Agreement shall be amended so that
the words “[******]” in the last sentence of that clause are deleted and
replaced with the words “[******]” and Clause 3.1 is amended by adding the words
“and 3.6” at the end of that clause.  In Clause 3.7 the words “though 3.5” will
be replaced with “through 3.6”.

14.6                                                                          
(a)           For the avoidance of doubt, the Parties acknowledge that in the
event Dyax undergoes a Change of Control, Dyax shall have the number of options
to obtain Product Licences as set forth in the Amendment Agreement (which equals
[******] options) (the “Original Options”) and Dyax shall no longer have rights
to exercise the [******] options added by the Second Amendment Agreement.

(b)                                 Furthermore, in the event of any merger or
other transaction of Dyax with any Competing Antibody Company where, immediately
following the transaction, the outstanding voting equity securities of the
surviving entity then held by its equity security holders who were equity
security holders of Dyax immediately before the transaction represent less than
[******] of the outstanding voting equity securities of the surviving entity
after the transaction, then any unexercised Original Options shall terminate.

(c)                                  For the purpose of Clauses 14.5 and 14.6,
“Change of Control” means any merger or other transaction of Dyax with any Third
Party where, immediately following the transaction, the outstanding voting
equity securities of the surviving entity then held by its equity security
holders who were equity security holders of Dyax immediately before the
transaction represent less than [******] of the outstanding voting equity
securities of the surviving entity.

33

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

15.          Confidentiality and Publicity

15.1                           With respect to any confidential information
received from the other Party (“Confidential Information”), each Party
undertakes and agrees to:

15.1.1                  only use the Confidential Information for the purposes
envisaged under this Agreement and not to use the same for any other purpose
whatsoever;

15.1.2                  ensure that only those of its officers and employees who
are directly concerned with the carrying of this Agreement have access to the
Confidential Information on a strictly “need to know” basis and are informed of
the secret and confidential nature of it;

15.1.3                  keep the Confidential Information secret, confidential,
safe and secure and shall not directly or indirectly disclose or permit to be
disclosed the same to any Third Party, including any consultants or other
advisors, without the prior written consent of the disclosing party except to
the extent disclosure is necessary in connection with its use as envisaged under
this Agreement;

15.1.4                  ensure that the Confidential Information will not be
covered by any lien or other encumbrance in any way; and

15.1.5                  not copy, reproduce or otherwise replicate for any
purpose or in any manner whatsoever any documents containing the Confidential
Information except to the extent necessary in connection with its use as
envisaged under this Agreement.

15.2                           The obligations referred to in Clause 15.1 above
shall not extend to any Confidential Information which:

15.2.1                  is or becomes generally available to the public
otherwise than be reason of breach by a recipient Party of the provision of
Clause 15.1;

15.2.2                  is known to the recipient Party and is at its free
disposal (having been generated independently by the recipient Party or a Third
Party in circumstances where it has not been derived directly or indirectly from
the disclosing Party’s Confidential Information prior to its receipt from the
disclosing Party), provided that evidence of such knowledge is furnished by the
recipient Party to the disclosing Party within twenty eight (28) days of
recipient of that Confidential Information;

15.2.3                  is subsequently disclosed to the recipient Party without
obligations of confidence by a Third Party owing no such obligations to the
disclosing Party in respect of that Confidential Information;

15.2.4                  is required by law to be disclosed (including as part of
any regulatory submission or approval process) and then only when prompt written
notice of this requirement has been given to the disclosing Party so that it
may, if so advised, seek appropriate relief to prevent such disclosure,

34

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

provided always that in such circumstances such disclosure shall be only to the
extent so required and shall be subject to prior consultation with the
disclosing Party with a view to agreeing on the timing and content of such
disclosure.

15.3                           No public announcement or other disclosures to
Third Parties concerning the terms of this Agreement shall be made, whether
directly or indirectly, by any Party to this Agreement (except confidential
disclosures to professional advisors) without first obtaining the approval of
the other Party and agreement upon the nature and text of such announcement or
disclosure with the exception that:

15.3.1                  a Party may disclose those terms which it is required by
regulation or law to disclose, provided that it takes advantage of all
provisions to keep confidential as many terms of this Agreement as possible; and

15.3.2                  the Party desiring to make any such public announcement
or other disclosure shall inform the other Party of the proposed announcement or
disclosure in reasonably sufficient time prior to public release, and shall
provide the other Party with a written copy thereof, in order to allow such
Party to comment upon such announcement or disclosure in reasonably sufficient
time prior to public release, and shall provide the other Party with a written
copy thereof, in order to allow such Party to comment upon such announcement or
disclosure.  Each Party agrees that it shall cooperate fully with the other with
respect to all disclosures regarding this Agreement to the US Securities
Exchange Commission, the UK Stock Exchange and any other comparable body
including requests for confidential information or proprietary information of
either party included in any such disclosure.  The Parties agree that each shall
be entitled from time to time to include the name of other within a list of
licensees under the respective Patent Rights in a public announcement.

16.          Governing Law and Jurisdiction

16.1                           This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts.

16.2                           Any dispute, controversy or claim arising under,
out of or relating to this agreement and any subsequent amendments of this
contract, including, without limitation, its formation, validity, binding
effect, interpretation, performance, breach or termination, as well as
non-contractual claims, shall be referred to and finally determined by
arbitration in accordance with the World Intellectual Property Organization
Arbitration Rules. The arbitral tribunal shall consist of three arbitrators. The
place of arbitration shall be Boston, Massachusetts if the arbitration is
initiated by CAT, and it shall be London, England if the arbitration is
initiated by Dyax.  The language to be used in the arbitral proceedings shall be
English.  The

35

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

dispute, controversy or claim shall be decided in accordance with the law of the
Commonwealth of Massachusetts, U.S.A.

17.          Assignment 

17.1                           Subject to clause 6.9, this Agreement may not be
assigned by either Party without the prior written consent of the other Party,
except that either Party may assign the Agreement to any of its Affiliates or,
subject to Clauses 14.5 and 14.6, either Party may assign this Agreement to a
successor in connection with the merger, consolidation or sale of all or
substantially all of its assets or the portion of its business pertaining to the
subject matter of this Agreement with prompt notice to the other Party of such
assignment.  This Agreement shall inure for the benefit of and be binding on the
Parties and their respective lawful successors and assignees.

18.          Miscellaneous

18.1                           Notices - All notices, requests, demands and
other communications required or permitted to be given pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given upon
the date of receipt if delivered by hand, recognized international overnight
courier, confirmed facsimile transmission, or registered or certified mail,
return receipt requested, postage prepaid to the following addresses or
facsimile numbers:

If to Dyax:

 

If to CAT:

 

 

 

Dyax Corp.

 

Cambridge Antibody Technology Group Plc

300 Technology Square

 

Milstein Building,

Cambridge, MA 02139

 

Granta Park, Cambs, CB1 6GH

USA

 

UK

Attention: Corporate Counsel

 

Attention: Company Secretary

Facsimile: (617) 225 2501

 

Facsimile: 01223 471472

 

18.2                           Compliance with Law - Nothing in this Agreement
shall be construed so as to require the commission of any act contrary to law,
and wherever there is any conflict between any provision of this Agreement and
any statute, law, ordinance or treaty, the latter shall prevail, but in such
event the affected provisions of the Agreement shall be conformed and limited
only to the extent necessary to bring it within the applicable legal
requirements.

18.3                           Amendment and Waiver - This Agreement may be
amended, supplemented, or otherwise modified only by means of a written
instrument signed by both parties.  Any waiver of any rights or failure to act
in a specific instance shall relate only to such instance and shall not be
construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.

36

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

18.4                           Severability - In the event that any provision of
this Agreement shall, for any reason, be held to be invalid or unenforceable in
any respect, such invalidity or unenforceability shall not affect any other
provision hereof, and the parties shall negotiate in good faith to modify the
Agreement to preserve (to the extent possible) their original intent.

18.5                           Entire Agreement - This Agreement, [******],
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements or understandings between the
parties relating to the subject matter hereof.

37

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

IN WITNESS OF THE ABOVE the Parties have signed this Agreement on the date
written at the head of this Agreement.

SIGNED by

)

 

 

)

 

 

)

/s/ Diane Mellet

for and on behalf of

)

Director & Authorised Signatory

CAMBRIDGE ANTIBODY

)

 

TECHNOLOGY LIMITED

)

 

 

 

 

SIGNED by

)

 

 

)

 

 

)

/s/ Ivana Magovcevic-Liebisch

for and on behalf of

)

General Counsel & Executive Vice President,

DYAX CORP.

)

Corporate Communications

 

)

 

 

)

 

 

38

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------


 

Schedule 1

Antibody Phage Display Patents

1.                                       “Single Domain Ligands, Receptors
Comprising said Ligands, Methods for their Production and Use of Said Ligands
and Receptors” PCT/GB89/01344, filed November 13, 1989.

2.             “Co-expression of Heteromeric Receptors” PCT/US90/02890, filed
May 16, 1990.

3.                                       “Method for Isolating Receptors Having
a Preselected Specificity” PCT/US90/02835, filed May 16, 1990.

4.                                       “A new method for tapping the
immunological repertoire” PCT/US90/02836, filed May 16, 1990.

5.                                       “Methods for producing members of
specific binding pairs” PCT/GB91/01134, filed July 10, 1991.

6.                                       “Methods for producing members of
specific binding pairs” PCT/GB92/00883, filed May 15, 1992.

7.             “Treatment of Cell Populations” PCT/GB92/01483, filed August 10,
1992.

8.                                       “Production of chimeric antibodies — a
combinational approach” PCT/GB92/01755, filed September 23, 1992.

9.                                       “Production of anti-self antibodies
from antibody segment repertoires and displayed on phage” PCT/GB92/02240, filed
December 2, 1992.

10.                                 “Methods for producing members of specific
binding pairs” PCT/GB93/00605, filed March 24, 1993.

11.                                 “SBP members with a chemical moiety
covalently bound within the binding site; production and selection thereof”
PCT/GB94/01422, filed June 30, 1994.

12.                                 “Recombinant Binding Proteins and peptides”
PCT/GB94/02662, filed December 5, 1994.

13.                                 “Labelling and selection of Specified
Binding Molecules” PCT/GB97/01835, filed July 8, 1997.

Schedule 1-Page 1

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------


 

Schedule 2

CAT Gatekeeping Procedure

For each Nominated Target (which must be accompanied by a GenBank® accession
number or similar information which uniquely identifies that Nominated Target)
submitted by Dyax under Clause 4.1, CAT will, on a Nominated
-Target-by-Nominated -Target basis, not grant a Product Licence to Dyax, if:

1.                                       CAT is, at the date of submission of
the Target Option Notice by Dyax, contractually obligated on an exclusive basis
in respect of that Nominated Target with a Third Party pursuant to an agreement
with that Third Party which was entered into prior to 3 January 2003; or

2.                                       CAT is, at the date of submission of
the Target Option Notice by Dyax, engaged in internal research and/or
development with respect to such a Nominated Target (as can be measured by
reliable or verifiable means).

NOTES

1. For the avoidance of doubt, CAT will not subject any Nominated Target to the
CAT Gatekeeping Procedure unless and until Dyax supplies CAT with a GenBank®
accession number or similar information which uniquely identifies that Nominated
Target.

2. If Dyax supplies CAT with an incorrect GenBank® accession number for a
Nominated Target or otherwise incorrectly identifies a Nominated Target which is
then subjected to the CAT Gatekeeping Procedure, the result of the CAT
Gatekeeping Procedure in respect of such Nominated Target shall prevail even if
it is subsequently discovered that such incorrect GenBank® accession number or
identifying information had been provided by Dyax.

3. Within one (1) month after notice is given to Dyax of a refusal by CAT to
grant a Product Licence in respect of any Nominated Target, Dyax may notify CAT
that it wishes to appoint an Expert to make such enquiries of CAT as may be
reasonably necessary for the Expert to be able to confirm to Dyax that the CAT
Gatekeeping Procedure had been correctly applied by CAT in respect of such
Nominated Target.  CAT shall provide such information to the Expert as the
Expert may reasonably determine is required in order to make such confirmation. 
For the avoidance of doubt the Expert shall not be entitled (unless CAT
consents) to enter CAT premises in order to carry out its enquiries, shall only
provide the confirmation to Dyax on a “Yes/No” basis and shall not give or be
obliged to give to Dyax any other information obtained from CAT in respect of
the CAT Gatekeeping Procedure or the relevant Nominated Target.  The Expert
shall, prior to making any enquiries of CAT, enter into a confidential
disclosure agreement with CAT.  Notwithstanding the foregoing, CAT shall not be
obliged to respond to the enquiries of the Expert if to do so would, or would
reasonably be expected to, cause a breach in terms of any agreement CAT may have
with any other Third Parties; provided, however, that such disclosure subject to
the confidential disclosure agreement shall be treated by CAT in the same manner
as disclosure in its normal business operations. The Expert shall complete its
investigations and provide the confirmation to Dyax (with a copy to CAT) within
thirty (30) days

Schedule 2 - Page 1

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

after appointment by Dyax, and payment of the Expert’s fee shall be conditioned
on such delivery being timely made.  If such written confirmation is not made
within such thirty (30) days period, then a replacement Expert shall be
appointed within 10 days thereafter, subject to same terms and conditions stated
above.  If an Expert provides notice that he or she cannot complete the analysis
because CAT has failed without good reason to provide any information requested
as provided above, then CAT shall have no more than 30 days to provide the
information and the Expert shall then have no more than 15 days after the
information is provided to the Expert to evaluate the information and make a
determination.  Failure of the second Expert to provide such written
confirmation to Dyax on a “Yes/No” basis within thirty (30) days after
appointment shall be irrevocably deemed to be confirmation that CAT correctly
applied the CAT Gatekeeping Procedure to the Nominated Target in question,
provided, however that until (i) CAT provides all information that it is
required to provide in accordance with this Schedule 2 and (ii) the expiration
of any extension required for the Expert to evaluate such information, there
shall not be deemed to be any such confirmation that CAT correctly applied the
CAT Gatekeeping Procedure to the Nominated Target in question.

If the Expert appointed by Dyax hereunder decides that CAT correctly applied, or
is deemed to have correctly applied, the CAT Gatekeeping Procedure, Dyax shall
be responsible for the Expert’s fees and CAT shall thereafter have no
obligations to Dyax in respect of such Nominated Target.  If the Expert decides
that CAT did not correctly apply the CAT Gatekeeping Procedure Dyax shall be
granted a Product Licence in relation to the Nominated Target in question
(provided that CAT is not restricted by obligations to any Third Party in
relation to the Nominated Target in question in which case the Product Licence
will be subject to those restrictions) and CAT shall be responsible for the
Expert’s fees.  “Expert”  shall mean a  patent agent who is independent of CAT
and all of the other parties with an interest in the outcome of a determination
regarding a Nominated Target, who has suitable knowledge and experience in the
reasonable opinion of Dyax to perform the above activities, subject to CAT’s
consent, which consent shall not be unreasonably withheld or delayed.

Schedule 2 - Page 2

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------


 

Schedule 3

CAT Know-How

[******]

Schedule 3 - Page 1

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------


 

 

Schedule 4

 

Competing Antibody Companies

 

[******]

Schedule 4 - Page 1

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------


 

 

Schedule 5

Dyax Patent Rights

Country

 

Application/
Patent No.

 

Filing Date

 

Patent No.

 

Issue Date

 

US

 

07/664,989*

 

3/1/91

 

5,223,409

 

6/29/93

 

US

 

9,319

 

1/26/93

 

5,403,484

 

4/4/95

 

US

 

08/057,667

 

6/18/93

 

5,571,698

 

11/5/96

 

US

 

08/415,922

 

4/3/95

 

Allowed

 

 

 

US

 

 

 

12/18/97

 

 

 

 

 

PCT

 

US89/03731
W09002809 (pub)

 

9/1/89
3/22/90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EPO

 

89/910702.3
EP436597 (pub)

 

9/1/89
7/17/91

 

436,597

 

4/2/97

 

 

 

 

 

 

 

 

 

 

 

EPO div

 

96/112867.5

 

8/9/96

 

 

 

 

 

Japan

 

89510087
JP4502700 (pub)

 

9/1/89
5/21/92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Canada

 

610,176

 

9/1/89

 

 

 

 

 

Ireland

 

IR89/2834

 

9/4/89

 

 

 

 

 

Israel (& divs)

 

91501

 

9/1/89

 

 

 

 

 

PCT

 

US92/01456
W09215677 (pub)

 

2/27/92
9/17/92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EPO

 

92/908057.0

 

2/27/92

 

 

 

 

 

Canada

 

2105300

 

2/27/92

 

 

 

 

 

Japan

 

92507558

 

2/27/92

 

 

 

 

 

PCT

 

US92/01539
W09215679 (pub)

 

2/28/92
9/17/92

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EPO

 

92/908799.7

 

2/28/92

 

 

 

 

 

Canada

 

2105303

 

2/28/92

 

 

 

 

 

Japan

 

92508216

 

2/28/92

 

 

 

 

 

 

CIP of US SN487,063 filed 3/2/90 which is a CIP of US SN240,160 filed 9/2/88

Schedule 5 - Page 1

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------


 

Schedule 6

 

[NOT USED]

Schedule 6 - Page 1

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------


 

Schedule 7

 

 

Private & Confidential

 

 

 

 

DATED AS OF                              , 200   

--------------------------------------------------------------------------------

 

 

CAMBRIDGE ANTIBODY TECHNOLOGY LIMITED   (1)

and

DYAX CORP.   (2)

--------------------------------------------------------------------------------

 

PRODUCT LICENCE FOR [    ]

--------------------------------------------------------------------------------

 

Schedule 7 - Page 1

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------


 

THIS AGREEMENT is made as of ____________________, 200___

BETWEEN:

(1)                                  CAMBRIDGE ANTIBODY TECHNOLOGY LIMITED
(Registered in England No. 2451177) whose registered office is at The Milstein
Building, Granta Park, Cambridge, Cambridgeshire, CB1 6GH, UK (“CAT”).

(2)                                  DYAX CORP. a corporation organised and
existing under the laws of the State of Delaware having its principal place of
business at 300 Technology Square, Cambridge, Massachusetts  02139 USA (“Dyax”).

BACKGROUND:

(a)                                  By the terms of the Amended and Restated
Agreement (as defined below), CAT granted Dyax certain options to be granted
Product Licences under the Antibody Phage Display Patents and CAT Know How (all
as defined below).

(b)                                 Dyax has nominated the Target (which was
identified prior to the execution of the Amended and Restated Agreement), and
this Target has passed the CAT Gatekeeping Procedure (each as defined below).

(c)                                  By this Agreement CAT wishes to grant to
Dyax a Product Licence in respect of Diagnostic Antibody Products and
Therapeutic Antibody Products against the Target.

In consideration of the mutual covenants and undertakings set out below, THE
PARTIES AGREE as follows:

1.             Definitions

1.1                                 In this Agreement, the terms defined in this
Clause shall have the meanings specified below:

“Acceptance Fee” means [******].

“Additional Licence Allocation” means the options for licences granted pursuant
to Clause 3.5 of the Amended Agreement.

“Affiliate” means any company, partnership or other entity which directly or
indirectly Controls, is Controlled by or is under common Control with any other
entity.

“Agreement” means this product licence and any and all Schedules, appendices and
other addenda to it as may be amended from time to time in accordance with the
provisions of this agreement.

“Amended Agreement” means the Amended and Restated Agreement executed by Dyax
and CAT on June    , 2006.

Schedule 7 - Page 2

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

“Antibody” means a molecule or a gene encoding such a molecule comprising or
containing one or more immunoglobulin variable domains or parts of such domains
or any existing or future fragments, variants, modifications or derivatives
thereof.

“Antibody Library” means any Antibody library constructed using processes which
are covered by a claim of an issued and unexpired patent included within the
Antibody Phage Display Patents which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise.

“Antibody Phage Display Patents” means:  (a) the patents and patent applications
listed in Schedule 1 and any patents issuing from such patent applications,
together with any divisions, registrations, confirmations, reissues, extensions,
renewals, continuations, continuations-in-part, revalidations, additions,
substitutions, renewals or supplementary protection certificates thereof
throughout the world; and (b) any Patent Rights which claim or cover any
invention or discovery which is developed by CAT or its Affiliates at any time
during the term of this Agreement directly related to Antibody phage display or
Antibody Services; provided, however, that Antibody Phage Display Patents shall
always exclude (i) CAT Diabodies Patent Rights, (ii) any Patent Rights owned or
controlled by CAT which claim or cover Catalytic Antibodies, (iii) any Patent
Rights owned or controlled by CAT which claim ribosome display technology, (iv)
any Patent Rights which claim Single Domain Antibodies, and (v) any Patent
Rights acquired by CAT after the Commencement Date from any Third Party for
consideration or as a result of CAT’s acquisition of or merger with such Third
Party.

“Antibody Services” means the provision of research and/or development services
for the identification, generation, derivation or development of one or more
Antibody Libraries or Antibodies derived therefrom.

“Business Day” means a day (other than a Saturday or Sunday) on which the banks
are ordinarily open for business in the City of London and the Commonwealth of
Massachusetts.

“CAT Diabodies Patent Rights” means (a) the Patent Rights entitled “Diabodies —
multivalent and multispecific binding proteins, their manufacture and use”,
PCT/GB93/02492 and (b) the Patent Rights entitled “Retargeting antibodies and
diabodies”, PCT/GB94/02019.

“CAT Gatekeeping Procedure” means the procedure set out in Schedule 2 of the
Amended Agreement which CAT has carried out in respect of the Target prior to
the grant of this Product Licence.

“CAT Know-How” means any Confidential Information of CAT which constitutes
unpatented know-how, technical and other information related to the subject
matter of the Antibody Phage Display Patents as identified in Schedule 2 and as
amended from time to time in accordance with Schedule 2.

“CAT Licensable Antibody” means any Antibody to the Target (a) where such
Antibody has been identified, generated, developed, produced or derived by Dyax
or a Dyax Sublicensee or its sublicensees and (b) the identification,
generation, development, production or derivation of such Antibody uses any of
the processes claimed or covered by a claim of an issued and unexpired patent
included within the

Schedule 7 - Page 3

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

Antibody Phage Display Patents (which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise) or uses the CAT Know-How and (c) which is potentially
useful for the development of any Diagnostic Antibody Product and/or any
Therapeutic Antibody Product.

“Catalytic Antibodies” means solely those Antibodies which bind to and catalyze
the chemical transformation of a substrate and in which an Antibody binding
region is involved in said catalysis.

“Commencement Date” means the date of this Agreement first written above.

“Competent Authority” means any national or local agency, authority, department,
inspectorate, minister, ministry official, parliament or public or statutory
person (whether autonomous or not) of any government of any country having
jurisdiction over either any of the activities contemplated by this Agreement or
the Parties including the European Commission, the Court of First Instance and
the European Court of Justice.

“Controls” means the ownership, directly or indirectly, of more than fifty
percent (50%) of the outstanding equity securities of a corporation which are
entitled to vote in the election of directors or a more than fifty percent (50%)
interest in the net assets or profits of an entity which is not a corporation.

“Diagnostic Antibody Product” means any preparation in the form of a device,
compound, kit or service with utility in the diagnosis, prognosis, prediction or
disease management of a disorder for any indication which contains, comprises or
the process of development or manufacture of which utilises a CAT Licensable
Antibody.  The term “Diagnostic Antibody Product” shall not include any Research
Product,

“Dyax Therapeutic Antibody Product” means any Therapeutic Antibody Product
identified, generated or derived by Dyax for itself or its Affiliates but not a
Therapeutic Antibody Product identified, generated or derived by Dyax for, or on
behalf of, a Third Party.

“Dyax Sublicensee” means any sublicensee of Dyax under this Agreement.

“Exploit” means to make, have made, use, sell or import.

“FDA” means the United States Food and Drug Administration, the equivalent
Competent Authority in any country of the Territory or any successor bodies
thereto.

“First Commercial Sale” means the first commercial sale of any Product by Dyax
or a Dyax Sublicensee (or its sublicensee) in any country after grant of a
Marketing Authorisation.

“Force Majeure” means any event outside the reasonable control of either Party
affecting its ability to perform any of its obligations (other than payment)
under this Agreement, including Act of God, fire, flood, lightning, war,
revolution, act of terrorism, riot or civil commotion, but excluding strikes,
lock-outs or other industrial action, whether of the affected Party’s own
employees or others, failure of supplies of power, fuel, transport, equipment,
raw materials or other goods or services.

Schedule 7 - Page 4

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“IDE” means an Investigational Device Exemption application, as defined in Title
21 of the United States Code of Federal Regulations, filed with the FDA or an
equivalent foreign filing.

“IND” means an Investigational New Drug Application, as defined in Title 21 of
the United States Code of Federal Regulations, that is required to be filed with
the FDA before beginning Phase I Clinical Trials of any Therapeutic Antibody
Product in human subjects, or an equivalent foreign filing.

“Major Market” means any one of the following:  (i) the United States of
America, (ii) any country in Europe which is subject to the Marketing
Authorisation procedure of the European Medicines Evaluation Agency, or (iii)
Japan.

“Marketing Authorisation” means any approval (including all applicable pricing
and governmental reimbursement approvals) required from the FDA or relevant
Competent Authority to market and sell a Product in a particular country.

“Net Sales” means, with respect to a Product sold by Dyax or a Dyax Sublicensee
(or its sublicensees), the price invoiced by that party to the relevant
purchaser (or in the case of a sale or other disposal otherwise than at arm’s
length, the price which would have been invoiced in a bona fide arm’s length
contract or sale) but deducting the costs of packing, transport and insurance,
customs duties, any credits actually given for returned or defective Products,
normal trade discounts actually given, and sales taxes, VAT or other similar tax
charged on and included in the invoice price to the purchaser.

“Party” means CAT or Dyax.

“Patent Rights” means any patent applications and any patents issuing from such
patent applications, author certificates, inventor certificates, utility
certificates, improvement patents and models, and certificates of addition and
all counterparts of them throughout the Territory, including any divisional
applications and patents, filings, renewals, continuations,
continuations-in-part, patents of addition, extensions, reissues, substitutions,
confirmations, registrations, revalidation and additions of or to any of them,
as well as any supplementary protection certificates and equivalent protection
rights in respect of any of them.

“Pharmacia Agreement” means the agreement between CAT and Pharmacia P-L
Biochemicals Inc.  dated 11 September 1991.

“Pharmacia P-L Biochemicals Inc.” means Pharmacia P-L Biochemicals Inc (now
known as Amersham Biosciences).

“Phase I Clinical Trial” means a human clinical trial in any country that is
intended to initially evaluate the safety of an investigational Product in
volunteer subjects or patients that would satisfy the requirements of 21 CFR
312.21(a), or its foreign equivalent and may evaluate the Product’s therapeutic
or antigenic effects.

Schedule 7 - Page 5

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

“Phase III Clinical Trial” means a pivotal human clinical trial in any country
the results of which could be used to establish safety and efficacy of a Product
as a basis for a marketing application that would satisfy the requirements of 21
CFR 312.21(c).

“Primary Application” means a major application of an Antibody against the
Target as ascertained at the time of assessment using objective and reasonable
scientific and/or commercial criteria, data and/or information.  Primary
Application shall not mean any minor or incidental application.

“Product” means a Diagnostic Antibody Product or a Therapeutic Antibody Product.

“Product Licence” means the licence granted to Dyax pursuant to Clause 2 of this
Agreement.

“Quarter” means each period of three (3) months ending on March 31, June 30,
September 30, or December 31 and “Quarterly” shall be construed accordingly.

“Research Products” means any product in relation to which Pharmacia P-L has an
exclusive licence from CAT pursuant to the Pharmacia Agreement.

“Single Domain Antibodies” means an Antibody containing only a single domain
(heavy or light).

“Status Report” has the meaning set forth in Clause 4.1.

“Target” means [        ], as set out in Schedule 3.

“Territory” means all countries of the world.

“Therapeutic Antibody Product” means any preparation for the treatment or
prevention of disease, infection or other condition in humans for any indication
which contains, comprises, or the process of development or manufacture of which
utilises, a CAT Licensable Antibody.  The term “Therapeutic Antibody Product”
shall not include any Research Product, “Third Party” means any entity or person
other than Dyax, CAT or their respective Affiliates.

“Valid Claim” means a claim of an issued and unexpired patent included within
the Antibody Phage Display Patents which have been licensed to CAT by the MRC
which has not been held permanently revoked, unenforceable or invalid by a
decision of a court or other governmental agency of competent jurisdiction
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through reissue or disclaimer or otherwise.

“Year” means initially the period from the Commencement Date to the end of that
calendar year, and subsequently a calendar year.

1.2                                 The headings to clauses are inserted for
convenience only and shall not affect the interpretation or construction of this
Agreement.

1.3                                 Words imparting the singular shall include
the plural and vice versa.  References to persons include an individual,
company, corporation, firm or partnership.

Schedule 7 - Page 6

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

1.4                                 The words and phrases “other”, “including”
and “in particular” shall not limit the generality of any preceding words or be
construed as being limited to the same class as any preceding words where a
wider construction is possible.

1.5                                 References to any statute or statutory
provisions of the United Kingdom shall include (i) any subordinate legislation
made under it, (ii) any provision which it has superseded or re-enacted (whether
with or without modification), and (iii) any provision which subsequently
supersedes it or re-enacts it (whether with or without modification.  References
to any statute or regulation of the United States of America means that statute
or regulation as it may be amended, supplemented or otherwise modified from time
to time, and any successor statute or regulation.

2.             Grant of Product Licence

2.1                                 Subject to Clause 2.4 below, CAT hereby
grants to Dyax and its Affiliates a non-exclusive, royalty-bearing licence (on
the terms of this Agreement) with the right to sublicense (on the terms of
Clause 3) under the Antibody Phage Display Patents and CAT Know-How to Exploit
Products against the Target in the Territory.

2.2                                 The Product Licence granted under this
Agreement is pursuant to Dyax’s exercise of one (1) option from the Additional
Licence Allocation under the Amended Agreement.

2.3                                 For the avoidance of doubt, no rights are
granted by CAT under this Agreement to any CAT Diabodies Patent Rights, and any
Patent Rights owned or controlled by CAT which claim Catalytic Antibodies,
ribosome display technology, any Patent Rights which claim Single Domain
Antibodies and no rights are granted by CAT in this Agreement under the Antibody
Phage Display Patents to Exploit Research Products.

2.4                                 This Product Licence shall come into effect
upon the date that the Acceptance Fee is received by CAT.  The Acceptance Fee
shall not be refundable or creditable against any other sums which may be
payable by Dyax or a Dyax Sublicensee to CAT pursuant to this Agreement.

3.             Sub-Licensing

3.1                                 Dyax will, if requested by CAT, inform CAT
of the identity of all Dyax Sublicensees (and their sublicensees) in relation to
this Agreement.

3.2                                 Dyax (and where relevant each Dyax
Sublicensee) will ensure that any sublicensee (to which it sublicences its
rights in accordance with the terms of this Agreement) executes a written
agreement which requires the sublicensee to abide by the terms of this
Agreement.

3.3                                 Dyax (and where relevant each Dyax
Sublicensee) will be liable for any breach of the sublicences granted in
accordance with Clause 3.2; provided, however, that Dyax’s liability for such
breach by a sublicensee shall be limited to the amount that has been received or
is thereafter received by Dyax directly or indirectly from such sublicensee
pursuant to the sublicense agreement; and provided, further, that any written

Schedule 7 - Page 7

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




agreement with a sublicensee shall contain a provision pursuant to which CAT
shall be a third party beneficiary of such sublicence agreement and shall have
the right to enforce (including claim damages as a result of any breach) such
sublicence agreement.  If at any time CAT does have to enforce its rights under
a sublicence agreement Dyax will, if requested by CAT, supply to CAT  a copy of
the relevant sublicence as soon as possible.  For the avoidance of doubt,
sublicensing by Dyax to a Dyax Sublicensee is permitted as is sublicensing by a
Dyax Sublicensee to a sublicensee.  No further sublicensing of the rights and
obligations under this Agreement is permitted.

4.             Status Report

4.1                                 Dyax will provide to CAT a brief summary of
the status of each Product against the Target that Dyax or Dyax Sublicensees
desire to Exploit under this Agreement (“Status Report”).  During the Term, Dyax
will submit such Status Report to CAT for a particular Product prior to the time
Dyax or Dyax Sublicensees begin the first human clinical trial with respect to
such Product. [******].

5.             Gatekeeping

The Parties acknowledge that, as of the Commencement Date, the Target has passed
CAT’s Gatekeeping Procedure under the Amended Agreement.

6.             Consideration

6.1                                 Therapeutic Antibody Products

6.1.1                        With respect to Therapeutic Antibody Products, Dyax
shall pay to CAT the following payments upon achievement of the specified
milestones by Dyax or a Dyax Sublicensee (or its sublicensee) for the first
Therapeutic Antibody Product to achieve the relevant milestone:

Initiation of first Phase I Clinical Trial

 

US $[******]

 

Initiation of first Phase III Clinical Trial

 

US $[******]

 

First filing for Marketing Authorisation in one Major Market country

 

US $[******]

 

Marketing Authorisation granted in the United States

 

US $[******]

 

 

6.1.2                        With respect to Therapeutic Antibody Products, Dyax
shall pay CAT royalties in an amount equal to [******] percent ([******]%) of
Net Sales of the Therapeutic Antibody Product sold by or on behalf of Dyax or
the Dyax Sublicensee.

Schedule 7 - Page 8

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------


 

6.2                                 Diagnostic Products

6.2.1                        With respect to Diagnostic Antibody Products, Dyax
shall pay to CAT the following payments upon achievement by Dyax or a Dyax
Sublicensee (or its sublicensee) of the milestones set out below.  For the
avoidance of doubt the milestone payments shall be payable in respect of the
first Diagnostic Antibody Product to achieve the relevant milestone:

First filing for Marketing Authorisation in one Major Market country

 

US $[******]

 

 

 

Marketing Authorisation granted in each Major Market Country

 

US $[******]

 

6.2.2                        With respect to Diagnostic Antibody Products, Dyax
shall pay CAT royalties on a country-by-country basis in an amount equal to
[******] of Net Sales of Diagnostic Antibody Products sold by or on behalf of
Dyax or any Dyax Sublicensee.

6.3                                 All royalties due to CAT pursuant to Clauses
6.1.2 and 6.2.2 shall be payable on a country-by-country basis until the last
Valid Claim expires or ten (10) years from the date of First Commercial Sale of
such Product, whichever occurs later.

7.             Provisions Relating to Payment of Consideration

7.1                                 All milestone payments shall be paid by Dyax
within [******] days of the applicable milestone being achieved and no milestone
payments shall be refundable or creditable against any other sum payable by Dyax
hereunder for any reason.

7.2                                 Dyax shall make the payments due to CAT
under Clause 6 above in United States dollars (if Dyax in turn receives payment
in dollars) or in pounds sterling (if Dyax in turn receives payment in pound
sterling), or Euros (if Dyax in turn receives payment in Euros).  Where Dyax
receives payment in a currency other than United States dollars, pounds sterling
or Euros, Dyax will convert the relevant sum into pounds sterling (or Euros if
Euros have replaced pounds sterling at the time of payment).  Dyax will use the
conversion rate reported in the Financial Times two (2) Business Days before the
day on which Dyax pays CAT.  Such payment will be made without deduction of
exchange, collection or other charges.  All payments will be made at Quarterly
intervals.  Within [******] days of the end of each Quarter after the First
Commercial Sale of each Product in any country, Dyax shall prepare a statement
which shall show on a country-by-country basis for the previous Quarter Net
Sales of each Product by Dyax or its Affiliates and all monies due to CAT based
on such Net Sales.  That statement shall include details of Net Sales broken
down to show the country of the sales and the total Net Sales by Dyax or its
Affiliates in such country and shall be submitted to CAT within such [******]
day period together with remittance of the monies due.  With respect to Net
Sales of a Product by a Dyax Sublicensee (or its sublicensee) Dyax shall prepare
a statement which will include the same information and remit that statement and
any monies due within the same period except with regard to any Dyax Sublicensee
with which Dyax has a licence agreement relating to the technology of Antibody
phage display as of the Commencement Date where the remittance will be made at

Schedule 7 - Page 9

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

Quarterly intervals within [******] days of the date royalties are due to Dyax
from such existing Dyax Sublicensees.

7.3                                 All payments shall be made free and clear of
and without deduction or deferment in respect of any disputes or claims
whatsoever and/or as far as is legally possible in respect of any taxes imposed
by or under the authority of any government or public authority.  [******].

7.4                                 Dyax shall keep and shall procure that its
Affiliates and Dyax Sublicensees keep true and accurate records and books of
account containing all data necessary for the calculation of the amounts payable
by it to CAT pursuant to this Agreement.  Those records and books of account
shall be kept for seven (7) years following the end of the Year to which they
relate.  Upon CAT’s written request, a firm of accountants appointed by
agreement between the Parties or, failing such agreement within ten (10)
Business Days of the initiation of discussions between them on this point CAT
shall have the right to cause an international firm of independent certified
public accountants that has not performed auditing or other services for either
Party or their Affiliates (or, if applicable, any Dyax Sublicensee with rights
to the Product in question) acceptable to Dyax or the Dyax Sublicensee such
acceptance not to be unreasonably withheld to inspect such records and books of
account.  In particular such firm:

7.4.1                        shall be given access to and shall be permitted to
examine and copy such books and records of Dyax and its Affiliates and Dyax
Sublicensees upon twenty (20) Business Days notice having been given by CAT and
at all reasonable times on Business Days for the purpose of certifying that the
Net Sales or other relevant sums calculated by Dyax and its Affiliates and Dyax
Sublicensees during any Year were reasonably calculated, true and accurate or,
if this is not their opinion, certify the Net Sales figure or other relevant
sums for such period which in their judgment is true and correct;

7.4.2                        prior to any such examination taking place, such
firm of accountants shall undertake to Dyax and its Affiliates and Dyax’
Sublicensees that they shall keep all information and data contained in such
books and records, strictly confidential and shall not disclose such information
or copies of such books and records to any third person including CAT, but shall
only use the same for the purpose of calculations which they need to perform in
order to issue the certificate to which this Clause envisages;

7.4.3                        any such access examination and certification shall
occur no more than once per Year and will not go back over records more than two
(2) years old;

7.4.4                        Dyax and its Affiliates and Dyax Sublicensees shall
make available personnel to answer queries on all books and records required for
the purpose of that certification; and

7.4.5                        the cost of the accountant shall be the
responsibility of Dyax if the certification shows it to have underpaid monies to
CAT by more than [******] and the responsibility of CAT otherwise.

7.5                                 All payments due to CAT under the terms of
this Agreement are expressed to be exclusive of value added tax (VAT) howsoever
arising.  [******].

Schedule 7 - Page 10

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

7.6                                 All payments made to CAT under this
Agreement shall be made to the bank account of CAT as notified by CAT to Dyax
from time to time.

7.7                                 If Dyax fails to make any payment to CAT
hereunder on the due date for payment, without prejudice to any other right or
remedy available to CAT it shall be entitled to charge  Dyax interest (both
before and after judgment) of the amount unpaid at the annual rate of LIBOR
(London Interbank Offering Rate) plus [******] calculated on a daily basis until
payment in full is made without prejudice to CAT’s right to receive payment on
the due date.

8.             Confidentiality

8.1                                 With respect to any confidential information
received from the other Party (“Confidential Information”), each Party
undertakes and agrees to:

(a)                                  only use the Confidential Information for
the purposes envisaged under this Agreement and not to use the same for any
other purpose whatsoever;

(b)                                 ensure that only those of its officers and
employees who are directly concerned with the carrying of this Agreement have
access to the Confidential Information on a strictly “need to know” basis and
are informed of the secret and confidential nature of it;

(c)                                  keep the Confidential Information secret,
confidential, safe and secure and shall not directly or indirectly disclose or
permit to be disclosed the same to any Third Party, including any consultants or
other advisors, without the prior written consent of the disclosing Party except
to the extent disclosure is necessary in connection with its use as envisaged
under this Agreement;

(d)                                 ensure that the Confidential Information
will not be covered by any lien or other encumbrance in any way, and

(e)                                  not copy, reproduce or otherwise replicate
for any purpose or in any manner whatsoever any documents containing the
Confidential Information except to the extent necessary in connection with its
use as envisaged under this Agreement.

For the avoidance of doubt, the Parties agree that the identity of the Target,
any information related to the Target provided to CAT by Dyax, and the Status
Report is the Confidential Information of Dyax.

8.2                                 The obligations referred to in Clause 8.1
above shall not extend to any Confidential Information which:

(a)                                  is or becomes generally available to the
public otherwise than be reason of breach by a recipient Party of the provision
of Clause 8.1;

(b)                                 is known to the recipient Party and is at
its free disposal (having been generated independently by the recipient Party or
a Third Party in circumstances where it has not been derived directly or
indirectly from the disclosing Party’s Confidential Information prior to its
receipt from the

Schedule 7 - Page 11

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

disclosing Party), provided that evidence of such knowledge is furnished by the
recipient Party to the disclosing Party within twenty-eight (28) days of
recipient of that Confidential Information;

(c)                                  is subsequently disclosed to the recipient
Party without obligations of confidence by a Third Party owing no such
obligations to the disclosing Party in respect of that Confidential Information;

(d)                                 is required by law to be disclosed
(including as part of any regulatory submission or approval process) and then
only when prompt written notice of this requirement has been given to the
disclosing Party so that it may, if so advised, seek appropriate relief to
prevent such disclosure, provided always that in such circumstances such
disclosure shall be only to the extent so required and shall be subject to prior
consultation with the disclosing Party with a view to agreeing on the timing and
content of such disclosure.

8.3                                 No public announcement or other disclosures
to Third Parties concerning the terms of this Agreement shall be made, whether
directly or indirectly, by either Party (except confidential disclosures to
professional advisors) without first obtaining the approval of the other Party
and agreement upon the nature and text of such announcement or disclosure with
the exceptions that:

(a)                                  a Party may disclose those terms which it
is required by regulation or law to disclose, provided that it takes advantage
of all provisions to keep confidential as many terms of this Agreement as
possible; and

(b)                                 the Party desiring to make any such public
announcement or other disclosure shall inform the other Party of the proposed
announcement or disclosure in reasonably sufficient time prior to public
release, and shall provide the other Party with a written copy thereof in order
to allow such Party to comment upon such announcement or disclosure.  Each Party
agrees that it shall cooperate fully with the other with respect to all
disclosures regarding this Agreement to the U.S. Securities Exchange Commission,
the UK Stock Exchange and any other comparable body including requests for
confidential information or proprietary information of either Party included in
any such disclosure.

9.             Indemnification

9.1                                 Dyax hereby indemnifies CAT and its
Affiliates and their directors, officers, employees and agents and their
respective successors, heirs and assigns (the “CAT Indemnitees”) against any
liability, damage, loss or expense (including attorneys fees and expenses of
litigation) incurred by or imposed upon the CAT Indemnitees or any one of them
in connection with any claims, suits, actions, demands or judgments by or in
favour of any Third Party concerning any manufacture, use or sale of any Product
by Dyax or any Dyax Sublicensee (or their sublicensee). In addition, each Dyax
Sublicensee (or their sublicensee) shall indemnify the CAT Indemnitees against
any liability, damage, loss or expense (including attorneys fees and expenses of
litigation) incurred by or imposed upon the CAT Indemnitees or any one of them
in connection with any claims, suits, actions, demands or judgments by or in
favour of any Third Party concerning any manufacture, use or sale of any Product
by such Dyax Sublicensee (or their sublicensee).

Schedule 7 - Page 12

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

9.2                                 CAT shall not be liable to Dyax and Dyax
Sublicensee (or its sublicensee) in respect of any liability, loss, damage or
expense (including attorneys fees and expenses of litigation) incurred or
suffered by Dyax and Dyax Sublicensees (or its sublicensee) in connection with
the manufacture, use or sale of any Products by Dyax and Dyax Sublicensees (or
its sublicensee).

9.3                                 CAT gives no warranty or representation that
the Antibody Phage Display Patents are, or will be, valid or that the exercise
of the rights granted under this Agreement will not result in the infringement
of patents of Third Parties.

10.          Infringement and Patent Prosecution

10.1                           Dyax shall notify CAT promptly of any proceedings
or applications for revocation of any of the Antibody Phage Display Patents
emanating from a Third Party that comes to its notice or if a Third Party takes
or threatens to take any proceedings for infringement of any patents of that
Third Party by reason of Dyax’s use or operation of the Antibody Phage Display
Patents or manufacture, use or sale of the Products.  Dyax shall notify CAT
promptly of any infringement of the Antibody Phage Display Patents by a Third
Party which may come to its attention during the term of the Product Licence,
except Dyax shall have no obligation to so notify CAT with respect to any
infringement by an academic or not-for-profit entity which occurs by reason of
such entity carrying out research activities provided such activities are, as
far as Dyax is aware, not being carried out with a view to commercialising a
product or otherwise for profit.

10.2                           CAT shall have the sole right and responsibility,
at its sole discretion and cost and with reasonable assistance from Dyax, to
file, prosecute and maintain the Antibody Phage Display Patents and for the
conduct of any lawsuits, claims or proceedings challenging the validity or
enforceability thereof including, without limitation, any interference or
opposition proceeding relating thereto in all countries.  For the avoidance of
doubt, Dyax and Dyax Sublicensees will have the right to conduct any proceedings
relating to its Product including any proceedings relating to product liability.

11.          Termination

11.1                           Unless terminated under this Clause 11, this
Agreement shall commence on the Commencement Date and shall terminate, on a
country-by-country and Product-by-Product basis upon the last to expire of
claims of an issued and unexpired patent within the Antibody Phage Display
Patents (which has not been held permanently revoked, unenforceable or invalid
by a decision of a court or other governmental agency of competent jurisdiction
unappealed within the time allowed for appeal, and which has not been admitted
to be invalid or unenforceable through reissue or disclaimer or otherwise) or
(b) the date upon which no payments are due to CAT under Clause 6 of this
Agreement, whichever occurs later.

11.2                           CAT shall have the right to terminate this
Agreement in the event that:

11.2.1                  Dyax or a Dyax Sublicensee (or its sublicensee) has not
filed an IND for a Therapeutic Antibody Product, or a 510(k) or IDE for a
Diagnostic Antibody Product within [******] after the Commencement Date;
provided however, that Dyax shall have the right to extend such period in annual
increments by up to[******], upon the following terms:

Schedule 7 - Page 13

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

First Annual Extension

 

$[******]

 

 

 

Second Annual Extension

 

$[******]

 

In order for Dyax to be granted an extension under this Clause 11.2.1, the
foregoing amounts must be received by CAT prior to the date of expiration.  All
amounts received by CAT under this Clause 11.2.1 will be credited against any
milestones and royalties that would otherwise be due to CAT under the terms of
the Product License; or

11.2.2                  Dyax or a Dyax Sublicensee (or its sublicensee) directly
or indirectly opposes or assists any Third Party to oppose the grant of letters
patent or any patent application within the Antibody Phage Display Patents, or
disputes or directly or indirectly assists any Third Party to dispute the
validity of any patent within the Antibody Phage Display Patents or any of the
claims thereof.

11.3                           In the event that either Party commits a material
breach of any of its material obligations with respect to this Agreement, and
such Party fails to remedy that breach within ninety (90) days after receiving
written notice thereof from the other Party, that other Party may immediately
terminate this Agreement upon written notice to the breaching Party.

11.4                           Either Party may terminate this Agreement in its
entirety by giving notice in writing to the other Party if any one or more of
the following events happens:

(a)                                  the other Party has any distress or
execution levied on the major portion of its assets (as determined by its
balance sheet in accordance with GAAP) which is not paid out within thirty (30)
days of its being levied;

(b)                                 the other Party calls a meeting for the
purpose of passing a resolution to wind it up, or such a resolution is passed,
or the other Party presents, or has presented, a petition for a winding up
order, or presents, or has presented, a petition to appoint an administrator, or
has an administrative receiver, or receiver, liquidator or other insolvency
practitioner appointed over all or any substantial part of its business,
undertaking, property or assets;

(c)                                  the other Party stops or suspends making
payments (whether of principal or interest) with respect to substantially all of
its debts or announces an intention to do so or the other Party suspends or
ceases to carry on its business;

(d)                                 a secured lender to the other Party holding
a security interest over the major portion of the tangible assets (as determined
by its balance sheet in accordance with GAAP) of such other Party takes any
steps to obtain possession of the property on which it has security or otherwise
to enforce its security;

(e)                                  the other Party suffers or undergoes any
procedure analogous to any of those specified in Clause 11.4(a)-(d) above or any
other procedure available in the country in which the other Party is
constituted, established or domiciled against or to an insolvent debtor or
available to the creditors of such a debtor.

Schedule 7 - Page 14

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

12.          Consequences of Termination

12.1                           Upon termination of this Agreement for any reason
whatsoever:

(a)                                  the relationship of the Parties hereunder
shall cease save as (and to the extent) expressly provided for in this Clause
12;

(b)                                 any sublicenses granted by Dyax in
accordance with the terms of this Agreement will continue in force provided that
such sublicensees are not in breach of the relevant sublicense and that each
sublicensee agrees to enter into a direct agreement with CAT upon the terms of
this Agreement;

(c)                                  Dyax shall immediately return or procure to
be returned to CAT at such place as it directs and at the expense of Dyax (or if
CAT so requires by notice to Dyax in writing, destroy) all CAT Know-How together
with all copies of such CAT Know-How in its possession or under its control;

(d)                                 The following provisions shall survive
expiration or termination of this Agreement: Clauses 7 (in relation to any
accrued payment obligations of Dyax prior to termination or expiry), 8, 9, 12,
13 and 15; and

(e)                                  Expiry or termination of this Agreement
shall not affect the rights and obligations of the Parties accrued prior to such
expiry or termination including any accrued obligation for Dyax to make any
payments under Clause 6.

13.          Dispute Resolution

13.1                           Any dispute arising between the Parties relating
to, arising out of or in any way connected with this Agreement or any term or
condition thereof, or the performance by either Party of its obligations
hereunder, whether before or after termination of this Agreement, shall be
referred to the Chief Executive Officers of each of the Parties.  The Chief
Executive Officers shall meet to resolve such deadlock within thirty (30) days
of the date that the dispute is referred to them, at a time and place mutually
acceptable to them.  Any dispute that has not been resolved following good faith
negotiations of the Chief Executive Officers for a period of thirty (30) days
shall be referred to and finally settled by binding arbitration in accordance
with the then current Commercial Arbitration Rules of the American Arbitration
Association.  There shall be three (3) arbitrators, each Party to designate one
arbitrator and the two Party-designated arbitrators to select the third
arbitrator.  The Party initiating recourse to arbitration shall include in its
notice of arbitration its appointment of an arbitrator.  The appointing
authority, in the event a Party does not or the Parties do not appoint
arbitrator(s), shall be the American Arbitration Association in [******].  The
place of arbitration shall be [******]. The language to be used in the
arbitration shall be English.  Any determination by the arbitration panel shall
be final and conclusively binding.  Judgement on any arbitration award may be
entered in any court having jurisdiction thereof.  Each Party shall bear its own
costs and expenses incurred in the arbitration; provided that the arbitration
panel may assess the costs and expenses of the prevailing Party, including
reasonable attorneys fees, against the non-prevailing Party.

Schedule 7 - Page 15

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

14.          Notices

14.1                           All notices, requests, demands and other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given upon the date of
receipt if delivered by hand, recognized international overnight courier,
confirmed facsimile transmission, or registered or certified mail, return
receipt requested, postage prepaid to the following addresses or facsimile
numbers:

If to Dyax:

 

If to CAT:

 

 

 

Dyax Corp.

 

Cambridge Antibody Technology Limited

300 Technology Square

 

The Milstein Building

Cambridge, MA 02139

 

Granta Park, Cambridge

Attention: Chief Executive Officer

 

Cambridgeshire CB1 6GH

Facsimile: (617) 225-2501

 

United Kingdom

Attention: Company Secretary

 

Facsimile: 011-44-(0)1223 471472

 

Either party may change its designated address and facsimile number by notice to
the other party in the manner provided in this Clause.

15.          Governing Law

15.1                           This Agreement shall be governed by and construed
in accordance with the laws of [******].

15.2                           Save as provided in this Clause, the United
Kingdom Legislation entitled the Contracts (Rights of Third Parties) Act 1999
will not apply to this Agreement.  No person, other than a CAT Indemnitee (as
defined in Clause 9.1), who is not a Party to this Agreement (including any
employee, officer, agent, representative or subcontractor of either Party) will
have the right (whether under the Contracts (Rights of Third Parties) Act 1999
or otherwise) to enforce any term of this Agreement which expressly or by
implication confers a benefit on that person without the express prior agreement
in writing of the Parties which agreement must refer to this Clause, except that
any Dyax Sublicensee shall have the right to enforce the provisions of Clause
12.1(b) of this Agreement and shall be a third party beneficiary for that
purpose only.

16.          Specific Performance

16.1                           The parties agree that irreparable damage will
occur in the event that the provisions of Clause 8 are not specifically
enforced.  In the event of a breach or threatened breach of any such provisions,
each Party agrees that the other Party shall, in addition to all other remedies,
be entitled to temporary or permanent injunction, without showing any actual
damage or that monetary damages would not provide an adequate remedy and without
the necessity of posting any bond, and/or a decree for specific performance, in
accordance with the provisions hereof.

17.          Assignment

17.1                           This Agreement may not be assigned by either
party without the prior written consent of the other party, except that either
Party may assign the benefit and/or burden of this Agreement to any Affiliate of
it or any

Schedule 7 - Page 16

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

Third Party, provided that such Affiliate or Third Party undertakes to the other
Party to be bound by the terms of this Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties and their respective lawful
successors and assigns.

18.          Compliance With Law

18.1                           Nothing in this Agreement shall be construed so
as to require the commission of any act contrary to law, and wherever there is
any conflict between any provision of this Agreement and any statute, law,
ordinance, or treaty, the latter shall prevail, but in, such event the affected
provisions of the Agreement shall be conformed and limited only to the extent
necessary to bring it within the applicable legal requirements.

19.          Amendment and Waiver

19.1                           This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both
parties.  Any waiver of any rights or failure to act in a specific instance
shall relate only to such instance and shall not be construed as an agreement to
waive any rights or fail to act in any other instance, whether or not similar.

20.          Severabi1ity

20.1                           In the event that any provision of this Agreement
shall, for any reason, be held to be invalid or unenforceable in any respect,
such invalidity or unenforceability shall not affect any other provision hereof
and the parties shall negotiate in good faith to modify the Agreement to
preserve (to the extent possible) their original intent.

21.          Entire Agreement

21.1                           This Agreement and the Amendment Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements or understandings between the
parties relating to the subject matter hereof.

IN WITNESS OF THE ABOVE the Parties have signed this Agreement on the date
written at the head of this Agreement.

SIGNED by

)

 

 

)

 

 

)

 

for and on behalf of

)

General Counsel & Authorised Signatory

CAMBRIDGE ANTIBODY

)

 

TECHNOLOGY LIMITED

)

 

 

Schedule 7 - Page 17

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

SIGNED by

)

 

 

 

 

 

)

 

 

)

 

for and on behalf of

)

Senior Vice President &

DYAX CORP.

)

Authorised Signatory

 

)

 

 

)

 

 

Schedule 7 - Page 18

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------


 

Schedule 8

Co Development Agreement

THIS CO-DEVELOPMENT AGREEMENT (this “Agreement”), effective as of             ,
         (the “Effective Date”), is between DYAX CORP., a Delaware corporation,
having a principal place of business at 300 Technology Square, Cambridge,
Massachusetts 02139 USA (“Dyax”) and CAMBRIDGE ANTIBODY TECHNOLOGY LIMITED,
(Registered in England No. 2451177), whose registered office is at The Milstein
Building, Granta Park, Cambridge, Cambridgeshire, CB1 6GH  UK (“CAT”).  Each of
Dyax and CAT are referred to hereinafter as a “Party” or collectively as the
“Parties”.

RECITALS

A.            The Parties entered into a license agreement dated 31 December
1997 related to therapeutic products (“Therapeutic Product License Agreement”)
pursuant to which Dyax licensed certain patent rights to CAT for human or
non-human therapeutics.

B             The Parties entered into an Amendment Agreement dated January 3,
2003 (“Amendment Agreement”) pursuant to which the Parties amended certain
provisions of the Therapeutic Product License Agreement, and CAT licensed
certain patent rights to Dyax and granted Dyax the option to enter into certain
Product Licenses (as defined in the Amendment Agreement) for therapeutic and
diagnostic products.  The Parties entered into a second amendment agreement
dated 18 September 2003.  The Parties consolidated the Therapeutic Product
License Agreement, the Amendment Agreement and the second amendment agreement
into one amended and restated licence agreement (“Amended and Restated Licence”)
dated [                    ].

C.            Pursuant to Article 11 of the Amended and Restated Licence, CAT
has an exclusive option to enter into a co-development agreement with Dyax with
respect to certain Dyax Therapeutic Antibody Products (as defined in the Amended
and Restated Licence).

D.            CAT has exercised its option under the Amended and Restated
Licence with respect to the Dyax Therapeutic Antibody Product identified on
Exhibit A, and the Parties mutually desire to co-develop and co-commercialize
such product pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereby agree as follows:

ARTICLE 1.  DEFINITIONS

For purposes of this Agreement, the terms defined in this Article shall have the
meanings specified below:

1.1                                “Affiliate” shall have the same meaning
ascribed to such term in the Amended and Restated Licence.

1.2                                “CAT Co-Development Activities” shall have
the meaning set forth in Clause 2.2(b) hereof.

Schedule 8 - Page 1

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

1.3                                “CAT Co-Development Product Patent Rights”
means any Patent Rights owned or controlled by CAT that cover the making, using,
selling or importing of the Co-Development Product including, without
limitation, any Patent Rights claiming CAT Inventions.

1.4                                “CAT Co-Development Product Technology” means
any proprietary inventions (including CAT Inventions) compositions of matter,
devices, methods, processes, formulas, protocols, techniques, trade secrets,
other proprietary capabilities, copyrightable material, know-how, data,
information and other intellectual property of any kind (including without
limitation any proprietary biological or other materials, compounds or reagents
and computer software) that cover the making, using, selling or importing of the
Co-Development Product, but not including any CAT Co-Development Patent Rights.

1.5                                “CAT Territory” means (a) the European Union,
and (b) any other country or region of the world, if any, for which CAT, as
determined by the Steering Committee, will have primary responsibility for
Marketing the Co-Development Product.

1.6                                “Co-Development Activities” means the Dyax
Co-Development Activities and/or the CAT Co-Development Activities.

1.7                                “Co-Development Costs” means all variable
costs and fixed costs properly incurred by Dyax in the performance of the Dyax
Co-Development Activities, all variable costs and fixed costs properly incurred
by CAT in the performance of the CAT Co-Development Activities, and any Third
Party License Costs.  Co-Development Costs include, by way of example and
without limitation, costs for the Co-Development Product incurred in (a)
conducting clinical trials including costs of clinical laboratory, data
management, toxicology and contract research organization services, (b)
obtaining regulatory approval, (c) manufacturing the Co-Development Product, (d)
prosecuting and maintaining any Patent Rights covering the Co-Development
Product, and (e) conducting marketing, distribution and sales efforts including
performing market research.

For purposes of this definition, “variable costs” shall be deemed to be the cost
of labor, raw materials, supplies and other resources directly consumed in a
Party’s performance of its Co-Development Activities.  For purposes of this
definition, “fixed costs” shall be deemed to be the cost of facilities,
utilities, insurance, facility and equipment depreciation and other fixed costs
directly related to a Party’s performance of its Co-Development Activities,
allocated based upon the proportion of such costs directly attributable to
support of the Co-Development Activities or by such other method of cost
allocation as may be approved by the Steering Committee.  All cost
determinations made hereunder shall be made in accordance with GAAP.

1.8                                “Co-Development Plan” means the plan for the
performance of development and commercialization activities by the Parties in
the Field, as may be amended from time to time by the Steering Committee, which
plan, including all amendments, shall be attached hereto as Exhibit B.

1.9                                “Co-Development Product” means the Option
Product (as defined in Clause 11.2.2 of the Amendment Agreement), for which Dyax
has exercised its option as provided in Clause 11.2 of the Amendment Agreement
and which is identified on Exhibit A hereto.

Schedule 8 - Page 2

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

1.10                          “Commercially Reasonable and Diligent Efforts”
means those efforts and the deployment of resources consistent with the exercise
of reasonable and prudent scientific and business judgment, as applied to other
pharmaceutical products of similar potential, characteristics and market size by
the Party in question.

1.11                          “Direct Costs” means the variable costs and fixed
costs properly incurred with respect to the work performed in connection with
the development of any Co-Development Product , including, without limitation
(a) costs of studies conducted and services provided by contract research
organisations and individuals, consultants, toxicology contractors, (b) any
costs associated with securing the right to use any intellectual property rights
owned by a Third Party, (c) costs relating to data management, (d) costs for
preparing, submitting and reviewing or developing data or information for the
purpose of an IND, IDE or other regulatory filing, and (e) any other direct
costs including out of pocket external costs.  For the purpose of this
definition, “variable costs” shall be deemed to be the cost of labor, raw
materials, supplies and other resources directly consumed in the development of
the Co-Development Product, and “fixed costs” shall be deemed to be the costs of
facilities, utilities, insurance, facility and equipment depreciation and other
fixed costs directly related to the development of the Co-Development Product
allocated based upon the proportion of such costs directly attributable to
support the development of the Co-Development Product.  All cost determinations
shall be made in accordance with GAAP.

1.12                          “Dyax Co-Development Activities” shall have the
meaning set forth in Clause 2.2(a) hereof.

1.13                          “Dyax Co-Development Product Patent Rights” means
any Patent Rights owned or controlled by Dyax that cover the making, using,
selling or importing of the Co-Development Product including, without
limitation, any Patent Rights claiming Dyax Inventions.

1.14                          “Dyax Co-Development Product Technology” means any
proprietary inventions (including Dyax Inventions) compositions of matter,
devices, methods, processes, formulas, protocols, techniques, trade secrets,
other proprietary capabilities, copyrightable material, know-how, data,
information and other intellectual property of any kind (including without
limitation any proprietary biological or other materials, compounds or reagents
and computer software) that cover the making, using, selling or importing of the
Co-Development Product, but not including any Dyax Co-Development Patent Rights.

1.15                          “Dyax Territory” means (a) the United States of
America, (b) Canada, and (c) any other country or region of the world, if any,
for which Dyax, as determined by the Steering Committee, will have primary
responsibility for Marketing the Co-Development Product.

1.16                          “Field” means the field of human and non-human
therapeutic products.

1.17                          “First Commercial Sale” means the first commercial
sale of the Co-Development Product by CAT, Dyax or their Affiliates (or in the
case of Dyax, its licensees) in any country after grant of a Marketing
Authorisation (as defined in the Amended and Restated Licence).

1.18                          “GAAP” means United States generally accepted
accounting principles, consistently applied.

1.19                          “IND” shall have the same meaning ascribed to such
term in the Amended and Restated Licence.

Schedule 8 - Page 3

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

1.20                          “Invention” means any invention, discovery, or
idea (whether or not patentable) which is conceived or reduced to practice,
solely by or on behalf of either Party or jointly by or on behalf of the Parties
during performance of the Co-Development Activities.

1.21                          “Marketing” means, with respect to the
Co-Development Product, the activities of each Party in the marketing,
distribution and sales of the Co-Development Product in such Party’s territory,
including, without limitation, performing market research, post-marketing
studies, advertising, producing and distributing promotional materials,
searching for trademarks and filing for trademark protection, sponsoring
seminars and symposia, sales training meetings and seminars, originating sales,
and providing reimbursement and other patient support services.

1.22                          “Marketing Party” means Dyax with respect to the
Dyax Territory, and CAT with respect to the CAT Territory.

1.23                          “Net Profits or Losses” means, with respect to the
Co-Development Product, Net Sales of such Co-Development Product by a Party or
its Affiliates (or in the case of Dyax, its licensees) less the Co-Development
Costs allocable to such Co-Development Product; provided that in no event shall
any amounts deducted from the invoice price for the purpose of calculating Net
Sales also be counted toward the amount of Co-Development Costs.  To the extent
Net sales exceeds Co-Development Costs for the relevant period, such amount of
difference shall be deemed “Net Profits,” and to the extent that Co-Development
Costs exceed Net Sales for the relevant period, such amount of difference shall
be deemed “Net Losses.”

1.24                          “Net Sales” means, with respect to the
Co-Development Product sold by CAT, Dyax or their Affiliates (or in the case of
Dyax, its licensees), the price invoiced by that party to the relevant purchaser
(or in the case of a sale or other disposal otherwise than at arm’s length, the
price which would have been invoiced in a bona fide arm’s length contract or
sale) but deducting the costs of packing, transport and insurance, customs
duties, any credits actually given for returned or defective Co-Development
Product, normal trade discounts actually given, and sales taxes, VAT or other
similar tax charged on and included in the invoice price to the purchaser.  Net
Sales shall also include the fair market value of any other consideration
(whether in cash, payment in kind, exchange or other form) actually received by
a Party or its Affiliates (or in the case of Dyax, its licensees) from Third
Parties with respect to transactions involving the development or
commercialization of the Co-Development Product, to the extent such
consideration is fairly and reasonably attributable to such Co-Development
Product.

1.25                          “Patent Rights” shall have the same meaning
ascribed to such term in the Amended and Restated Licence.

1.26                          “Phase I Clinical Trial”, “Phase II Clinical
Trial” and “Phase III Clinical Trial” shall have the same meaning as ascribed to
such terms in the Amendment Agreement.

1.27                          “Regulatory Approval” means any approvals
(including pricing and reimbursement approvals), licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other governmental entity, necessary for the sale of a Co-Development
Product in a Regulatory Jurisdiction.

Schedule 8 - Page 4

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

1.28                          “Regulatory Jurisdiction” means any government or
governmental unit which has authority to regulate the sale or use of a
Co-Development Product in any territory.

1.29                          “Steering Committee” means the committee
established pursuant to Clause 3.1 hereof.

1.30                          “Third Party” means any individual or entity other
than Dyax or CAT or their respective Affiliates.

1.31                          “Third Party License Costs” means (a) all payments
(including license fees, milestones and royalties) due to any licensor of Dyax
or CAT (including Medical Research Council) as consideration for the grant of
rights to Dyax or CAT under any intellectual property rights, including Patent
Rights, for the Co-Development Product, and (b) all costs as set forth in Clause
5.2 hereof.

The above definitions are intended to encompass the defined terms in both the
singular and plural forms.

ARTICLE 2.  CO-DEVELOPMENT BY THE PARTIES

2.1                                Co-Development Plan.  The initial
Co-Development Plan shall be approved by the Steering Committee within sixty
(60) days after the Effective Date and shall be attached hereto as Exhibit B. 
The Co-Development Plan shall describe the comprehensive worldwide development
plan and budget for the Co-Development Product in the Field, including, without
limitation, the overall plan for clinical trials, regulatory approvals and
commercialization activities, and shall be consistent with Clause 2.2 below.  As
part of the budget, the Steering Committee shall agree on an annual budget for
development and Marketing of the Co-Development Product in the CAT Territory and
Dyax Territory, and, neither CAT nor Dyax shall expend Co-Development Costs for
development and Marketing in excess of [******] of the amount budgeted, without
the prior written approval of the Steering Committee.

2.2                                Co-Development Activities.  

(a)                                  Dyax.  Dyax shall be responsible for, and
shall use Commercially Reasonable and Diligent Efforts in carrying out, the
following activities in furtherance of the co-development and
co-commercialization of the Co-Development Product (the “Dyax Co-Development
Activities”):

conducting and managing any Phase I Clinical Trials, Phase II Clinical Trials
and Phase III Clinical Trials of the Co-Development Product worldwide;

manufacturing or having manufactured by a Third Party the Co-Development
Product;

marketing the Co-Development Product in the Dyax Territory;

prosecuting, maintaining and enforcing the Dyax Co-Development Product Patent
Rights in accordance with Clauses 5.3 and 5.4 below;

cooperating with and providing reasonable support to CAT in CAT’s performance of
the CAT Co-Development Activities; and

performing any other activities or duties as may be assigned to Dyax by the
Steering Committee.

Schedule 8 - Page 5

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

(b)                                 CAT.  CAT shall be responsible for, and
shall use Commercially Reasonable and Diligent Efforts in carrying out, the
following activities in furtherance of the co-development and
co-commercialization of the Co-Development Product (the “CAT Co-Development
Activities”):

marketing the Co-Development Product in the CAT Territory;

cooperating with and providing reasonable support to Dyax in Dyax’s performance
of the Dyax Co-Development Activities; and

performing any other activities or duties as may be assigned to CAT by the
Steering Committee.

2.3                                Regulatory Approvals.

(a)                                  Steering Committee Determination.  The
Steering Committee shall determine which Party shall be responsible for
preparing, submitting and obtaining Regulatory Approvals in each country or
territory.  The Parties shall consult and cooperate in preparing any common
technical documents that may be necessary or desirable to facilitate compliance
with applicable regulatory requirements or to seek Regulatory Approvals in each
Party’s territory.

(b)                                 Regulatory Communications.  To the extent
that either Party receives a written or material oral communication from any
Regulatory Jurisdiction relating to the Co-Development Product, the Party
receiving such communication shall notify the other Party and provide a copy of
any written communication and records of any verbal communication as soon as
reasonably practicable or at a time interval agreed to by the Parties.

(c)                                  Complaints.  Each Party shall maintain a
record of all non-medical and medical product related complaints it receives
with respect to any Co-Development Product.  Each Party shall notify the other
Party of any complaint received by it in sufficient detail and within five (5)
days after the event, and in any event in sufficient time to allow the
responsible Party to comply with any and all regulatory requirements imposed
upon it in any country.  The Marketing Party for the Co-Development Product in a
particular country, in cooperation with the other Party to the extent necessary,
shall investigate and respond to all such complaints in such country as soon as
reasonably practicable.  The Party responsible for responding to such complaint
shall promptly provide the other Party a copy of any such response.

(d)                                 Adverse Drug Events.  As required under
applicable regulatory requirements, each Party shall submit any necessary
adverse event information and file reports to various governmental agencies on
compounds under clinical investigation, compounds proposed for marketing, or
marketed drugs in accordance with applicable regulatory requirements.  Each
Party shall promptly provide the other Party a copy of any such adverse drug
experience reports and, in the case of serious adverse events, notice thereof
shall be provided to the other Party within twenty-four (24) hours of receiving
notification of the event.

(e)                                  Recalls. The Parties shall use good faith
and Commercially Reasonable and Diligent Efforts to coordinate any decision
making with respect to issuing a recall, market withdrawal or correction of

Schedule 8 - Page 6

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------




 

any Co-Development Product in either Party’s territory.  Each Party shall notify
the other Party promptly (and in any event within three (3) business days of
receipt of written notice) if any Co-Development Product is alleged or proven to
be the subject of a recall, market withdrawal or correction in any country in
the either Party’s territory.  The Parties shall cooperate in the handling and
disposition of such recall, market withdrawal or correction with respect to a
Co-Development Product in either Party’s territory, provided that the Marketing
Party shall have responsibility for managing any recalls in its territory.

2.4                                Diligence.  As a condition for CAT
maintaining its right to co-develop and co-commercialize the Co-Development
Product in the Field and in the CAT Territory and for Dyax maintaining its right
to co-develop and co-commercialize the Co-Development Product in the Field and
in the Dyax Territory, such Party shall itself or through its Affiliates (or in
the case of Dyax, its licensees) use Commercially Reasonable and Diligent
Efforts in accordance with this Agreement and the Co-Development Plan to develop
and commercialize the Co-Development Product in each country or region within
such Party’s assigned territory.  Each Party shall provide the other Party on a
not less than a calendar quarterly basis with documentation that reasonably
demonstrates that such Party is maintaining such efforts.

If either Party (the “Notifying Party”) reasonably believes that the other Party
has failed to maintain Commercially Reasonable and Diligent Efforts with respect
to a particular country or region, it shall so notify the other Party in writing
and the other Party shall then have ninety (90) days to demonstrate to the
Notifying Party’s reasonable satisfaction that it is maintaining such efforts. 
If the other Party has failed to maintain Commercially Reasonable and Diligent
Efforts in such country or region in its assigned territory (“Abandoned
Region”), then the license granted to the other Party under Clause 5.1 hereof
with respect to sales of the Co-Development Product in the Field in such
Abandoned Region shall terminate, and the Notifying Party shall have the option
to assume responsibility for Marketing the Co-Development Product in the Field
in that Abandoned Region; provided, however, that in the event the Parties are
unable to agree on whether the other Party has failed to maintain Commercially
Reasonable and Diligent Efforts in a country or region in its assigned
territory, then the dispute shall be resolved in accordance with Clause 10.1
hereof.  If the Notifying Party assumes responsibility for Marketing the
Co-Development Product in the Field in an Abandoned Region, then:

(a)                                  the other Party shall cooperate with the
Notifying Party with respect to the Co-Development Product in the Field in such
Abandoned Region,

(b)                                 the other Party shall grant and hereby
grants to the Notifying Party an exclusive, worldwide license, with the right to
grant sublicenses, under the Dyax Co-Development Product Technology and Dyax
Co-Development Product Patent Rights or CAT Co-Development Product Technology
and CAT Co-Development Product Patent Rights, as applicable, to make, have made,
use, sell and import the Co-Development Product in the Field in the Abandoned
Region, and

(c)                                  in lieu of payment under Article 4 hereof,
the Notifying Party shall pay to the other Party a royalty as set forth below
solely on Net Sales of the Co-Development Product in the Field in the Abandoned
Region by the Notifying Party:

Schedule 8 - Page 7

Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote such omission.


--------------------------------------------------------------------------------


 

In the event the Notifying Party assumes the Abandoned Territory prior to the
initiation of the first Phase I Clinical Trial of the Co-Development Product,
the royalty shall be [******] of Net Sales;

In the event the Notifying Party assumes the Abandoned Territory after the
initiation of the first Phase I Clinical Trial of the Co-Development Product,
but prior to the initiation of the first Phase III Clinical Trial, the royalty
shall be [******] of Net Sales; and,

In the event the Notifying Party assumes the Abandoned Territory after the
initiation of the first Phase III Clinical Trial, the royalty shall be [******]
of Net Sales.

The royalty, at the applicable rate, shall be payable on a country-by-country
basis until the expiration of the last valid claim of the licensed Dyax
Co-Development Product Patent Rights or CAT Co-Development Product Patent
Rights, as applicable, or ten (10) years from the date of First Commercial Sale
of the Co-Development Product, whichever occurs later.

2.5                                Provision of Materials.  Each Party shall
provide the other Party with reasonable quantities of materials as necessary for
the performance of the Co-Development Activities in accordance with the
Co-Development Plan.  Each Party agrees that it will use such materials or
derivatives thereof of the other Party only for the purposes of the
Co-Development Activities, and will not transfer such materials or derivatives
thereof to any Third Party without the written consent of the other Party
hereunder.

2.6                                Trademarks.  All Co-Development Products
shall be sold in each territory under trademarks selected by the Marketing Party
in such territory (“Product Trademarks”).  The Marketing Party shall own, and
shall be responsible for the preparation, prosecution and maintenance of
applications relating to, such Product Trademarks in its territory.

ARTICLE 3.  THE STEERING COMMITTEE

3.1                                Composition.  A joint steering committee
comprised of three (3) named representatives of Dyax and three (3) named
representatives of CAT (the “Steering Committee”) shall be appointed by the
Parties promptly after the Effective Date.  A Party may, upon written notice to
the other Party, change one or more of its representatives to the Steering
Committee at any time.

3.2                                Meetings.  The Steering Committee shall meet
as needed but not less than once each calendar quarter.  Meetings may be held
either in person or by telephone or video conference.  If the meetings are held
in person, the place of such meetings shall alternate between the offices of
Dyax and CAT, unless otherwise agreed to by the Steering Committee.  The time
and form of such meetings shall be as the members of the Steering Committee
shall agree.

3.3                                Minutes.  The Steering Committee shall keep
accurate minutes of its deliberations and shall record all proposed decisions
and all actions recommended or taken.  The Steering Committee shall designate at
each meeting a member to act as secretary to prepare draft minutes for such
meeting.  The designation of the secretary shall alternate between a Dyax
representative and a CAT representative at each meeting of the Steering
Committee.  Draft minutes shall be sent to all members of the Steering Committee
within ten (10) working days after each meeting.  The draft minutes shall be
edited by said secretary based on comments

Schedule 8 - Page 8

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

from the members of the Steering Committee and shall be distributed to the
members prior to the next meeting of the Steering Committee for review and final
approval at such next meeting.  All records of the Steering Committee shall at
all times be available to both Parties.

3.4                                Responsibilities.  The Steering Committee
will assist in the administration of the Co-Development Activities, including
without limitation, the following responsibilities:

(a)                                  overseeing and monitoring the progress of
the Co-Development Activities;

(b)                                 assigning responsibility for certain
development and commercialization activities as contemplated by this Agreement;

(c)                                  reviewing data and information generated in
the performance of the Co-Development Activities, including, without limitation,
the reports provided by the Parties under Clauses 2.4 and 4.8(a) of this
Agreement;

(d)                                 approving the initial Co-Development Plan
and any amendments thereto;

(e)                                  facilitating the transfer of information
between the Parties in accordance with this Agreement;

(f)                                    serving as the first forum for settlement
of disputes or disagreements between the Parties; and

(g)                                 performing such other functions as
appropriate to further the purposes of the Co-Development Activities as
determined by the Parties.

3.5                                Decisions of the Steering Committee. 
Decisions of the Steering Committee shall be made by unanimous vote of all
members of the Steering Committee.

3.6                                Disagreements.  All disagreements within the
Steering Committee shall be subject to the following:

(a)                                  The representatives to the Steering
Committee will negotiate in good faith for a period of not more than thirty (30)
days to attempt to resolve the dispute;

(b)                                 If the representatives to the Steering
Committee are unable to resolve the dispute within such thirty (30) day period,
then the matter shall resolved pursuant to the dispute resolution procedures of
Clause 10.1 of this Agreement.

ARTICLE 4.  FINANCIAL TERMS

4.1                                Reimbursement for Dyax’s Prior Costs.  CAT
shall pay to Dyax a sum equal to [******].  Such payment shall be made to Dyax
within ten (10) days of the Effective Date of this Agreement.

4.2                                Co-Development Costs Prior to First
Commercial Sale.  The Parties shall share equally (on a 50/50 basis) in the
Co-Development Costs incurred by both Parties in accordance with Clause 2.1
hereof after the date of filing the first IND for the Co-Development Product and
prior to the First Commercial Sale of the Co-Development Product.  In accordance
with Clause 4.8(a), within thirty (30) days after the end of each

Schedule 8 - Page 9

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

calendar quarter, each Party shall furnish the Steering Committee with a report
detailing the Co-Development Costs actually incurred by such Party in performing
such Party’s Co-Development Activities. Within thirty (30) days after the
receipt of each report, the Parties shall make payments to one another so that
each Party shall bear fifty percent (50%) of the total Co-Development Costs for
such calendar quarter; provided however that any milestone payment payable to
CAT by Dyax during such calendar quarter under Clause 8.1.1 of the Amendment
Agreement will be credited against any payment by CAT to Dyax under this Clause
4.2.

4.3                                Sharing of Net Profits or Losses.  The
Parties share equally (i.e. on a 50/50 basis) in the Parties’ Net Profits or
Losses after the First Commercial Sale of the Co-Development Product.  In
accordance with Clause 4.8(a), within thirty (30) days after the end of each
calendar quarter, each Party shall furnish the Steering Committee with a report
detailing the Co-Development Costs incurred by both Parties in accordance with
Clause 2.1 hereof and Net Sales of both Parties for such calendar quarter. 
Within thirty (30) days after the receipt of each report, the Parties shall make
payments to one another so that each Party shall share equally (on a 50/50
basis) in the total Net Profits or Losses for such calendar quarter.

4.4                                No Royalties.  For the avoidance of doubt,
neither Party shall have the obligation to pay royalties to the other Party on
sales of the Co-Development Product, or to make any payments under the Amendment
Agreement with respect to the Co-Development Product.

4.5                                Taxes.  A Party may deduct from any amounts
it is required to pay pursuant to this Agreement an amount equal to that
withheld for or due on account of any taxes (other than taxes imposed on or
measured by net income or taxes that are already accounted for in the amount
required to be paid) or similar governmental charge imposed by any jurisdiction
(“Taxes”).  At the receiving Party’s request, the paying Party shall provide the
receiving Party a certificate evidencing payment of any Taxes hereunder and
shall reasonably assist the receiving Party, at the receiving Party’s expense,
to obtain the benefit of any applicable tax treaty.

4.6                                Currency; Exchange Rates.  With respect to
payments under Clauses 4.1 and 4.2 hereof, Dyax shall make all payments due to
CAT in pounds sterling (or Euros if Euros have replaced pounds sterling at the
time of payment) and CAT shall make all payments due to Dyax in United States
Dollars.  With respect to payments under Clause 4.3 hereof, (a) Dyax shall make
all payments due to CAT in pounds sterling (or Euros if Euros have replaced
pounds sterling at the time of payment), except that if Dyax is obligated to
share Net Profits received by Dyax in United States Dollars or other currency,
then payment to CAT shall be paid in United States Dollars or such other
currency, and (b) CAT shall make all payments due to Dyax in United States
Dollars, except that if CAT is obligated to share Net Profits received by CAT in
pounds sterling or other currency, then payment to Dyax shall be paid in pounds
sterling or such other currency.  With respect to any royalty payments under
Clauses 2.4 or 8.3(a), Dyax shall make all payments due to CAT in pounds
sterling (or Euros if Euros have replaced pounds sterling at the time of
payment) and CAT shall make all payments due to Dyax in United States Dollars
and all amounts payable will be converted using as a rate of exchange the
average rate for conversion as listed in The Wall Street Journal for the
applicable calendar quarter.

4.7                                Late Payments.  Any payments due from a Party
under this Agreement that are not paid within forty-five (45) days of the date
such payments are due shall bear interest, to the extent permitted by law, at
two (2)

Schedule 8 - Page 10

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

percentage points above the base prime rate of interest most recently reported
by The Wall Street Journal calculated based on the number of days that payment
is delinquent.

4.8                                Reports; Records; Audits.

(a)                                  Reports.  Within thirty (30) days of the
end of each calendar quarter, each  Party shall furnish to the Steering
Committee a report detailing the reporting Party’s Co-Development Activities,
Co-Development Costs and Net Sales for such calendar quarter.

(b)                                 Record Retention.  Each Party shall maintain
(and shall ensure that its Affiliates and, in the case of Dyax, its licensees,
shall maintain) complete and accurate books, records and accounts that fairly
reflect their respective Co-Development Costs and Net Sales, in each case in
sufficient detail to confirm the accuracy of any payments required hereunder and
in accordance with GAAP.  Each Party shall retain such books, records and
accounts for three (3) years after the end of the period to which such books,
records and accounts pertain (the Retention Period”).

(c)                                  Audits.  During the Retention Period for
any particular records of a Party, the other Party shall have the right, at its
expense, to cause an independent certified public accountant (selected by the
auditing Party and reasonably acceptable to the audited Party) to inspect such
records during normal business hours for the sole purpose of verifying any
reports and payments delivered under this Agreement.  Such accountant shall not
disclose to the auditing Party any information other than information relating
to the accuracy of reports and payments delivered under this Agreement and shall
provide the audited Party with a copy of any report given to the auditing
Party.  The Parties shall reconcile any underpayment or overpayment within
thirty (30) days after the accountant delivers the results of the audit.  The
auditing Party shall bear the cost of the audit; provided, that in the event
that any audit performed under this Clause reveals an underpayment by the
audited Party in excess of [******] for any calendar quarter, the audited Party
shall bear the full cost of such audit.  The auditing Party shall treat all
information subject to review under this Clause 4.8(c) in accordance with the
confidentiality provisions of Article 9 of this Agreement and shall cause its
accounting firm to enter into a reasonably acceptable confidentiality agreement
with the audited Party obligating such firm to maintain all such financial
information in confidence pursuant to such confidentiality agreement.

ARTICLE 5.  INTELLECTUAL PROPERTY RIGHTS

5.1                                Licenses.

(a)                                  License from Dyax to CAT.  Subject to the
terms and conditions of this Agreement, Dyax hereby grants to CAT a fully-paid
up, royalty-free, co-exclusive (with Dyax) license, without the right to grant
sublicenses, under the Dyax Co-Development Product Technology and Dyax
Co-Development Product Patent Rights solely to perform CAT’s Co-Development
Activities in accordance with the Co-Development Plan in the Field and in the
CAT Territory.

Schedule 8 - Page 11

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

(b)                                 License from CAT to Dyax.  Subject to the
terms and conditions of this Agreement, CAT hereby grants to Dyax a fully-paid
up, royalty-free, co-exclusive (with CAT) license, without the right to grant
sublicenses, under the  CAT Co-Development Product Technology and CAT
Co-Development Product Patent Rights solely to perform Dyax’s Co-Development
Activities in accordance with the Co-Development Plan in the Field and in the
Dyax Territory.

5.2                                Third Party Licenses.  In the event that
either Party determines that it is necessary or useful to obtain a license from
a Third Party in order for such Party to perform its Co-Development Activities,
such Party shall notify the Steering Committee promptly in writing, and the
Steering Committee shall determine the best course of action with respect
thereto.  If the Steering Committee determines that such Third Party license is
necessary or useful for the Co-Development Activities, the cost and expenses of
obtaining and maintaining any such Third Party licenses shall be treated as the
Co-Development Costs of the Party required to pay such costs and expenses.

5.3                                Ownership of the Co-Development Product.  CAT
acknowledges and agrees that the Co-Development Product, the Dyax Co-Development
Product Patent Rights and Dyax Co-Development Product Technology are proprietary
to and owned or controlled by Dyax and that, except as expressly provided in
this Agreement, CAT has no ownership or other rights in the foregoing.  Dyax
shall have the sole right to file, prosecute and maintain the Dyax
Co-Development Product Patent Rights.

5.4                                Enforcement of the Dyax Co-Development
Product Patent Rights. Each Party shall promptly report in writing to the other
Party any known or suspected infringement of the Dyax Co-Development Product
Patent Rights in the Field and shall provide such other Party with all available
evidence supporting such known or suspected infringement.  As determined by the
Steering Committee, the Parties shall prosecute any Third Party infringement of
the Dyax Co-Development Product Patent Rights and/or defend the Dyax
Co-Development Product Patent Rights in any declaratory judgment action brought
by a Third Party which alleges invalidity, unenforceability, or non-infringement
of the Dyax Co-Development Product Patent Rights, and the Parties shall share
equally the costs of any such action.  Each Party shall offer reasonable
assistance to the other Party in connection therewith.  If the Parties recover
any damages, by way of settlement or otherwise, in connection with such
prosecution or defense, such recovery shall be shared equally by Dyax and CAT. 
Should the Steering Committee elect not to prosecute any infringement or defend
any declaratory judgment action in the Field within sixty (60) days of becoming
aware of or being notified of such infringement or action, then Dyax shall have
the right to do so under its own control and at its own expense and in the name
of CAT to the extent legally necessary.  In the event Dyax elects to proceed
with any such prosecution or defense, CAT shall offer reasonable assistance to
Dyax in connection therewith.  If Dyax recovers any damages, by way of
settlement or otherwise, in connection with such prosecution or defense, such
recovery shall be retained by Dyax.  Should Dyax elect not to prosecute any
infringement or defend any declaratory judgment action in the Field within
ninety (90) days of becoming aware of or being notified of such infringement or
action, then CAT shall have the right to do so under its own control and at its
own expense and in the name of Dyax to the extent legally necessary.  In the
event CAT elects to proceed with any such prosecution or defense, Dyax shall
offer reasonable assistance to CAT in connection therewith.  If CAT recovers any
damages, by way of settlement or otherwise, in connection with such prosecution
or defense, such recovery shall be retained by CAT.

Schedule 8 - Page 12

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

5.5                                Inventions and Patent Rights.

(a)                                  Dyax Inventions.  Dyax shall solely own any
and all Inventions conceived or reduced to practice solely by or on behalf of
Dyax during or as a result of the Co-Development Activities (“Dyax
Inventions”).  Dyax shall own all right, title and interest in and to any and
all Dyax Inventions and intellectual property rights with respect thereto.  Dyax
shall have the sole right to prepare, file, prosecute, maintain and enforce any
and all Patent Rights claiming Dyax Inventions.

(b)                                 CAT Inventions.  CAT shall solely own any
and all Inventions conceived or reduced to practice solely by or on behalf of
CAT during or as a result of the Co-Development Activities (“CAT Inventions”)
and all CAT Co-Development Product Patent Rights and CAT Co-Development Product
Technology.  CAT shall own all right, title and interest in and to any and all
CAT Co-Development Product Patent Rights and CAT Co-Development Product
Technology and all CAT Inventions and intellectual property rights with respect
thereto.  CAT shall have the sole right to prepare, file, prosecute, maintain
and enforce any and all CAT Co-Development Product Patent Rights and all Patent
Rights claiming CAT Inventions and CAT Co-Development Product Technology.

(c)                                  Joint Inventions.  The Parties shall
jointly own any and all Inventions conceived or reduced to practice jointly by
or on behalf of both Parties during or as a result of the Co-Development
Activities (“Joint Inventions”).  Each Party will promptly disclose all Joint
Inventions to the other Party.  The Parties shall jointly own all right, title
and interest in and to any and all Joint Inventions and intellectual property
rights with respect thereto.  Each Party shall take all necessary actions,
including executing documents of assignment, to vest title to all Joint
Inventions (including all intellectual property rights therein) with both
Parties.  The preparation, filing, prosecution, maintenance and enforcement of
Patent Rights claiming Joint Inventions shall be as mutually agreed between the
Parties through the Steering Committee and the costs associated with such
filing, prosecution, maintenance and enforcement shall be shared equally by the
Parties.  Each Party shall promptly report in writing any known or suspected
infringement of any Patent Rights claiming Joint Inventions in the Field and
shall provide such other Party with all available evidence supporting such known
or suspected infringement.

ARTICLE 6.  REPRESENTATIONS AND WARRANTIES

6.1                                Authorization.  Each party represents and
warrants to the other that it has the legal right, power and authority to enter
into this Agreement, and has obtained all necessary consents, to extend the
rights and licenses granted to the other in this Agreement, and to fully perform
its obligations hereunder, this Agreement has been duly executed and delivered
on behalf of such Party and constitutes a legal, valid and binding obligation of
such Party and is enforceable against it in accordance with its terms, and that
the performance of such obligations will not conflict with its charter documents
or any agreements, contracts, or other arrangements to which it is a party.

6.2                                Assignment by Employees.  Each Party
represents and agrees that all of its employees, all of its Affiliates’
employees and all others acting on its or its Affiliates’ behalf in performing
their respective obligations

Schedule 8 - Page 13

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

under this Agreement shall be obligated under a binding written agreement or
established corporate policy to assign to such Party, or as such Party shall
direct, all Inventions made or conceived by such employee or other person.

6.3                                Disclaimer of Warranties.  Nothing in this
Agreement shall be construed as:

(a)                                  a warranty or representation by Dyax as to
the validity or scope of any Dyax Co-Development Product Patent Right;

(b)                                 a warranty or representation that the
exploitation of the Dyax Co-Development Product Patent Rights or the
manufacture, use or sale of a Co-Development Product is or will be free from
infringement of patents of Third Parties;

(c)                                  an obligation of either party to bring or
prosecute actions or suits against Third Parties for infringement;

(d)                                 an obligation of Dyax to Prosecute any Dyax
Co-Development Product Patent Right in any country;

(e)                                  creating any agency, partnership, joint
venture or similar relationship between the Parties; or

(f)                                    conferring by implication, estoppel or
otherwise any license, immunity or right under any Patent Right, other than in
the Dyax Co-Development Patent Rights and CAT Co-Development Patent Rights in
accordance with this Agreement.

(g)                                 EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, DYAX AND CAT MAKE NO REPRESENTATIONS AND GRANT NO WARRANTIES, EXPRESS OR
IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND
DYAX AND CAT EACH SPECIFICALLY DISCLAIM ANY OTHER WARRANTIES, WHETHER WRITTEN OR
ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENT RIGHTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES.

ARTICLE 7.  INDEMNIFICATION AND INSURANCE

7.1                                Indemnification. Each Party agrees to defend,
indemnify and hold the other Party, its Affiliates and their respective
directors, officers, employees and agents and their respective successors, heirs
and assigns (each individually, an “Indemnitee”), harmless from and against any
losses, costs, claims, damages, liabilities or expenses (including reasonable
attorneys’ and professional fees and other expenses of litigation)
(collectively, “Liabilities”) arising out of Third Party claims, suits, actions,
demands or judgments, including, without limitation, personal injury and product
liability matters, suits, actions, or demands (a) relating to any Co-Development
Product that is marketed, distributed or sold by or on behalf of such Party, its
Affiliates, or in the case of Dyax, its licensees or other designees; (b)
arising out of or resulting from a

Schedule 8 - Page 14

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------


 

breach by such Party of any of its representations, warranties or covenants made
hereunder; or (c) arising out of such Party’s negligence or intentional
misconduct, except in each case to the extent such Liabilities resulted from a
material breach of this Agreement by, or negligence or intentional misconduct on
the part of, the Indemnitee(s).

7.2                                Indemnification Procedure.  In the event that
an Indemnitee intends to claim indemnification under Clause 7.1, such Indemnitee
shall promptly notify the indemnifying Party of any Liability in respect of
which the Indemnitee intends to claim such indemnification, and the indemnifying
Party shall assume and have exclusive control over the defense thereof with
counsel selected by the indemnifying Party that is reasonably satisfactory to
the Indemnitee; provided, however, that such Indemnitee shall have the right to
fully participate in any such action or proceeding and to retain its own
counsel, with the reasonable fees and expenses to be paid by the indemnifying
Party, if representation of such Indemnitee by the counsel retained by the
indemnifying Party would be inappropriate under applicable standards of
professional conduct due to actual or potential differing interests between such
Indemnitee and any other party represented by such counsel in such proceedings. 
Neither the indemnifying Party nor the Indemnitee shall enter into any
settlement agreement with any Third Party without the consent of the other
Party, which consent shall not be unreasonably withheld or delayed.  The failure
to deliver notice to the indemnifying Party within a reasonable time after the
commencement of such action, to the extent prejudicial to the indemnifying
Party’s ability to defend such action, shall relieve the indemnifying Party of
its obligations under Clause 7.1, but the failure to so deliver notice to the
indemnifying Party will not relieve it of any Liability that it may have to any
Indemnitee otherwise than as aforesaid.  The Indemnitee shall, at the expense of
the indemnifying Party, cooperate with the indemnifying Party and its legal
representatives in the investigation and defense of any Liability covered by
this Agreement.

7.3                                Insurance.  Each Party shall have and
maintain such types and amounts of liability insurance as is normal and
customary in the industry generally for parties similarly situated, and shall
upon request provide the other Party with a copy of its policies of insurance in
that regard, along with any amendments and revisions thereto.

ARTICLE 8.  TERM AND TERMINATION

8.1                                Term.  Unless sooner terminated as provided
herein, this Agreement shall commence on the Effective Date and shall remain in
effect until the last to occur of (a) ten (10) years from the Effective Date, or
(b) the last day of any calendar year in which no Net Sales were generated by
CAT or Dyax or their respective Affiliates (or in the case of Dyax, its
licensees) during such calendar year (the “Term”), unless earlier terminated as
provided in this Article.

8.2                                Termination

(a)                                  For Convenience. Either Party shall have
the right to terminate this Agreement at any time during the Term upon one
hundred eighty (180) days prior written notice to the other Party.

(b)                                 For Breach.  Upon a material breach of this
Agreement by either Party, the non-breaching Party may provide written notice to
the breaching Party specifying the material breach.  If the breaching

Schedule 8 - Page 15

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

Party fails to cure the material breach within thirty (30) days of such notice,
then the non-breaching Party shall have the right to terminate this Agreement.

(c)                                  For Bankruptcy or Insolvency.  Either Party
shall have the right to terminate this Agreement at any time during the Term, if
the other Party becomes insolvent or is subject of a petition in bankruptcy
whether voluntary or involuntary or of any other proceeding under bankruptcy or
insolvency, including, without limitation, a reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the such Party, or in the event a
receiver or custodian is appointed for such Party’s business or a substantial
portion of such Party’s business is subject to attachment or similar process;
provided, however, in the case of any involuntary bankruptcy proceeding such
right to terminate shall only become effective if the Party consents to the
involuntary bankruptcy or such proceeding is not dismissed within sixty (60)
days after the filing thereof.

8.3                                Effect of Expiration or Termination.

(a)                                  Effect of Termination for Convenience.  In
the event either Party provides notice of termination of this Agreement pursuant
to Clause 8.2(a) above, the Parties shall continue to be obligated to make
payments to each other under Article 4 during the one hundred eighty (180) day
notice period.  Upon the effective date of termination, the terminating Party
shall grant and hereby grants to the non-terminating Party an exclusive,
worldwide license, with the right to grant sublicenses, under the Dyax
Co-Development Product Technology and Dyax Co-Development Product Patent Rights
or CAT Co-Development Product Technology and CAT Co-Development Product Patent
Rights, as applicable, to make, have made, use, sell and import the
Co-Development Product in the Field.  The non-terminating Party shall pay to the
terminating Party a royalty as set forth below on Net Sales of the
Co-Development Product by the non-terminating Party:

In the event this Agreement is terminated pursuant to Clause 8.2(a) above prior
to the initiation of the first Phase I Clinical Trial of the Co-Development
Product, the royalty shall [******] of Net Sales;

In the event this Agreement is terminated pursuant to Clause 8.2(a) above after
the initiation of the first Phase I Clinical Trial of the Co-Development
Product, but prior to the initiation of the first Phase III Clinical Trial, the
royalty shall be [******] of Net Sales; and,

In the event this Agreement is terminated pursuant to Clause 8.2(a) above after
the initiation of the first Phase III Clinical Trial, the royalty shall be
[******] of Net Sales.

The royalty, at the applicable rate, shall be payable on a country-by-country
basis until the expiration of the last valid claim of the licensed Dyax
Co-Development Product Patent Rights or CAT Co-Development Product Patent
Rights, as applicable, or ten (10) years from the date of First Commercial Sale
of the Co-Development Product, whichever occurs later.

Upon the effective date of termination, the terminating Party shall no right to
make, have made, use, sell or import the Co-Development Product in the Field.

Schedule 8 - Page 16

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

(b)                                 Effect of Termination for Breach, Bankruptcy
or Insolvency.  In the event either Party terminates this Agreement pursuant to
Clause 8.2 (b) or Clause 8.2(c) above, the terminating Party shall grant and
hereby grants to the non-terminating Party an exclusive, royalty-free, worldwide
license, with the right to grant sublicenses, under the Dyax Co-Development
Product Technology and Dyax Co-Development Product Patent Rights or CAT
Co-Development Product Technology and CAT Co-Development Product Patent Rights,
as applicable, to make, have made, use, sell and import the Co-Development
Product in the Field.

(c)                                  Survival.  No expiration or termination of
this Agreement shall eliminate any rights or duties of the Parties accrued prior
to such expiration or termination.  Articles 1, 6, 7, 8, 9 and 10 and Clauses
2.2(b), 2.2(c), 2.2(d), 2.2(e), 4.6, 4.7 and 4.8 of this Agreement shall survive
expiration or termination of this Agreement for any reason.

ARTICLE 9.  CONFIDENTIALITY & PUBLICITY

9.1                                Confidentiality.  With respect to any
confidential information received from the other Party (“Confidential
Information”), each Party undertakes and agrees to

(a)                                  only use the Confidential Information for
the purposes envisaged under this Agreement and not to use the same for any
other purpose whatsoever;

(b)                                 ensure that only those of its officers and
employees who are directly concerned with the carrying of this Agreement have
access to the Confidential Information on a strictly “need to know” basis and
are informed of the secret and confidential nature of it;

(c)                                  keep the Confidential Information secret,
confidential, safe and secure and shall not directly or indirectly disclose or
permit to be disclosed the same to any Third Party, including any consultants or
other advisors, without the prior written consent of the disclosing Party except
to the extent disclosure is necessary in connection with its use as envisaged
under this Agreement;

(d)                                 ensure that the Confidential Information
will not be covered by any lien or other encumbrance in any way, and

(e)                                  not copy, reproduce or otherwise replicate
for any purpose or in any manner whatsoever any documents containing the
Confidential Information except to the extent necessary in connection with its
use as envisaged under this Agreement.

9.2                                Exceptions to Confidentiality.  The
obligations referred to in Clause 9.1 above shall not extend to any Confidential
Information which

(a)                                  is or becomes generally available to the
public otherwise than be reason of breach by a recipient Party of the provision
of Clause 9.1;

(b)                                 is known to the recipient Party and is at
its free disposal (having been generated independently by the recipient Party or
a Third Party in circumstances where it has not been derived directly or

Schedule 8 - Page 17

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

indirectly from the disclosing Party’s Confidential Information prior to its
receipt from the disclosing Party), provided that evidence of such knowledge is
furnished by the recipient Party to the disclosing Party within twenty-eight
(28) days of recipient of that Confidential Information;

(c)                                  is subsequently disclosed to the recipient
Party without obligations of confidence by a Third Party owing no such
obligations to the disclosing Party in respect of that Confidential Information;

(d)                                 is required by law to be disclosed
(including as part of any regulatory submission or approval process) and then
only when prompt written notice of this requirement has been given to the
disclosing Party so that it may, if so advised, seek appropriate relief to
prevent such disclosure, provided always that in such circumstances such
disclosure shall be only to the extent so required and shall be subject to prior
consultation with the disclosing Party with a view to agreeing on the timing and
content of such disclosure.

9.3                                Publicity.  No public announcement or other
disclosures to Third Parties concerning the terms of this Agreement shall be
made, whether directly or indirectly, by either Party (except confidential
disclosures to professional advisors) without first obtaining the approval of
the other Party and agreement upon the nature and text of such announcement or
disclosure with the exceptions that: (a) a Party may disclose those terms which
it is required by regulation or law to disclose, provided that it takes
advantage of all provisions to keep confidential as many terms of this Agreement
as possible; and (b) the Party desiring to make any such public announcement or
other disclosure shall inform the other Party of the proposed announcement or
disclosure in reasonably sufficient time prior to public release, and shall
provide the other Party with a written copy thereof in order to allow such Party
to comment upon such announcement or disclosure.  Each Party agrees that it
shall cooperate fully with the other with respect to all disclosures regarding
this Agreement to the U.S. Securities Exchange Commission, the UK Stock Exchange
and any other comparable body including requests for confidential information or
proprietary information of either Party included in any such disclosure.

ARTICLE 10.  MISCELLANEOUS

10.1                          Dispute Resolution.  Any dispute arising between
the Parties relating to, arising out of or in any way connected with this
Agreement or any term or condition thereof, or the performance by either Party
of its obligations hereunder, whether before or after termination of this
Agreement, which has not been resolved by the Steering Committee within thirty
(30) days after notice thereof has been given by one Party to the other Party
and the Steering Committee (the “Initial Negotiation Period”) shall be referred
to the Chief Executive Officers of each of the Parties.  The Chief Executive
Officers shall meet to resolve such deadlock within thirty (30) days of the end
of the Initial Negotiation Period, at a time and place mutually acceptable to
them.  Any dispute that has not been resolved following good faith negotiations
of the Chief Executive Officers for a period of thirty (30) days shall be
referred to and finally settled by binding arbitration in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association.  There shall be three (3) arbitrators, each Party to designate one
arbitrator and the two Party-designated arbitrators to select the third
arbitrator.  The Party initiating recourse to arbitration shall include in its
notice of arbitration its appointment of an arbitrator.  The appointing
authority, in the event a Party does not or the Parties do not appoint
arbitrator(s), shall be the American Arbitration Association in New York, New
York.

Schedule 8 - Page 18

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

The place of arbitration shall be New York, New York.  The language to be used
in the arbitration shall be English.  Any determination by the arbitration panel
shall be final and conclusively binding.  Judgement on any arbitration award may
be entered in any court having jurisdiction thereof.  Each Party shall bear its
own costs and expenses incurred in the arbitration; provided that the
arbitration panel may assess the costs and expenses of the prevailing Party,
including reasonable attorneys fees, against the non-prevailing Party.

10.2                          Notices.  All notices, requests, demands and other
communications required or permitted to be given pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given upon the date of
receipt if delivered by hand, recognized international overnight courier,
confirmed facsimile transmission, or registered or certified mail, return
receipt requested, postage prepaid to the following addresses or facsimile
numbers:

If to Dyax:

 

If to CAT:

Dyax Corp.

 

Cambridge Antibody Technology Limited

300 Technology Square

 

The Milstein Building

Cambridge, MA 02139

 

Granta Park, Cambridge

Attention: Chief Executive Officer

 

Cambridgeshire CB1 6GH

Facsimile: (617) 225-2501

 

United Kingdom

 

 

Attention: Company Secretary

 

 

Facsimile: 011-44-(0)1223 471472

 

Either party may change its designated address and facsimile number by notice to
the other party in the manner provided in this Clause.

10.3                          Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

10.4                          Specific Performance.  The parties agree that
irreparable damage will occur in the event that the provisions of Article 9 are
not specifically enforced.  In the event of a breach or threatened breach of any
such provisions, each Party agrees that the other Party shall, in addition to
all other remedies, be entitled to temporary or permanent injunction, without
showing any actual damage or that monetary damages would not provide an adequate
remedy and without the necessity of posting any bond, and/or a decree for
specific performance, in accordance with the provisions hereof.

10.5                          Assignment.  This Agreement may not be assigned by
either party without the prior written consent of the other party, except that
either party may assign this Agreement to any of its Affiliates or to a
successor in connection with the merger, consolidation, or sale of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this Agreement, with prompt written notice to the other
party of any such assignment.  This Agreement shall inure to the benefit of and
be binding upon the parties and their respective lawful successors and assigns.

10.6                          Compliance With Law.  Nothing in this Agreement
shall be construed so as to require the commission of any act contrary to law,
and wherever there is any conflict between any provision of this Agreement and
any statute, law, ordinance, or treaty, the latter shall prevail, but in, such
event the affected provisions of the

Schedule 8 - Page 19

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

Agreement shall be conformed and limited only to the extent necessary to bring
it within the applicable legal requirements.

10.7                          Amendment and Waiver.  This Agreement may be
amended, supplemented, or otherwise modified only by means of a written
instrument signed by both parties.  Any waiver of any rights or failure to act
in a specific instance shall relate only to such instance and shall not be
construed as an agreement to waive any rights or fail to act in any other
instance, whether or not similar.

10.8                          Severabi1ity.  In the event that any provision of
this Agreement shall, for any reason, be held to be invalid or unenforceable in
any respect, such invalidity or unenforceability shall not affect any other
provision hereof and the parties shall negotiate in good faith to modify the
Agreement to preserve (to the extent possible) their original intent.

10.9                          Entire Agreement.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements or understandings between the parties
relating to the subject matter hereof.

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as a sealed instrument effective as of the Effective Date.

DYAX CORP.

 

CAMBRIDGE ANTIBODY

 

 

TECHNOLOGY LIMITED

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

Schedule 8 - Page 20

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

Exhibit A

Co-Development Product

Schedule 8 - Page 21

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------




 

Exhibit B

Co-Development Plan

Schedule 8 - Page 22

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.


--------------------------------------------------------------------------------